Exhibit 10.1

 

Execution Version

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

$100,000,000 3.98% Senior Guaranteed Notes due January 5, 2023

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 1, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

 AUTHORIZATION OF NOTES; AFFILIATE GUARANTIES

 

1

 

 

 

 

 

Section 1.1.

 

Authorization of Notes

 

1

Section 1.2.

 

Affiliate Guaranties

 

1

 

 

 

 

 

SECTION 2.

 

 SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

SECTION 3.

 

 CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

 CONDITIONS TO CLOSING

 

2

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

2

Section 4.2.

 

Performance; No Default

 

3

Section 4.3.

 

Compliance Certificates

 

3

Section 4.4.

 

Opinions of Counsel

 

4

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

 

4

Section 4.6.

 

Sale of Other Notes

 

4

Section 4.7.

 

Payment of Special Counsel Fees

 

4

Section 4.8.

 

Private Placement Number

 

4

Section 4.9.

 

Changes in Corporate Structure

 

4

Section 4.10.

 

Funding Instructions

 

4

Section 4.11.

 

Proceedings and Documents

 

5

Section 4.12.

 

Affiliate Guaranties

 

5

 

 

 

 

 

SECTION 5.

 

 REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

5

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

5

Section 5.2.

 

Authorization, Etc.

 

5

Section 5.3.

 

Disclosure

 

5

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

Section 5.5.

 

Financial Statements; Material Liabilities

 

7

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

 

7

Section 5.7.

 

Governmental Authorizations, Etc.

 

7

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

7

Section 5.9.

 

Taxes

 

8

Section 5.10.

 

Title to Property; Leases

 

8

Section 5.11.

 

Licenses, Permits, Etc.

 

8

Section 5.12.

 

Compliance with ERISA

 

8

Section 5.13.

 

Private Offering by the Issuer

 

9

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

10

Section 5.15.

 

Existing Indebtedness; Future Liens

 

10

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

 

10

 

i

--------------------------------------------------------------------------------


 

Section 5.17.

 

Status under Certain Statutes

 

12

Section 5.18.

 

Environmental Matters

 

12

Section 5.19.

 

REIT Status

 

13

Section 5.20.

 

Senior Debt Status

 

13

Section 5.21.

 

Guarantors

 

13

 

 

 

 

 

SECTION 6.

 

 REPRESENTATIONS OF THE PURCHASERS

 

13

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

13

Section 6.2.

 

Source of Funds

 

13

 

 

 

 

 

SECTION 7.

 

 INFORMATION AS TO ISSUER

 

15

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

15

Section 7.2.

 

Officer’s Certificate

 

18

Section 7.3.

 

Visitation

 

19

Section 7.4.

 

Electronic Delivery

 

19

 

 

 

 

 

SECTION 8.

 

 PAYMENT AND PREPAYMENT OF THE NOTES

 

20

 

 

 

 

 

Section 8.1.

 

Maturity

 

20

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

20

Section 8.3.

 

Allocation of Partial Prepayments

 

20

Section 8.4.

 

Maturity; Surrender, Etc.

 

21

Section 8.5.

 

Purchase of Notes

 

21

Section 8.6.

 

Make-Whole Amount

 

21

Section 8.7.

 

Payments Due on Non-Business Days

 

23

Section 8.8.

 

Change of Control

 

23

 

 

 

 

 

SECTION 9.

 

 AFFIRMATIVE COVENANTS

 

24

 

 

 

 

 

Section 9.1.

 

Compliance with Law

 

24

Section 9.2.

 

Insurance

 

24

Section 9.3.

 

Maintenance of Properties

 

24

Section 9.4.

 

Payment of Taxes and Claims

 

24

Section 9.5.

 

Corporate Existence, Etc.

 

25

Section 9.6.

 

Books and Records

 

25

Section 9.7.

 

Additional Guarantors

 

25

Section 9.8.

 

Priority of Obligations

 

26

 

 

 

 

 

SECTION 10.

 

 NEGATIVE COVENANTS.

 

26

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

 

27

Section 10.2.

 

Merger, Consolidation, Etc.

 

27

Section 10.3.

 

Line of Business

 

28

Section 10.4.

 

Terrorism Sanctions Regulations

 

28

Section 10.5.

 

Liens

 

28

Section 10.6.

 

Financial Covenants

 

28

Section 10.7.

 

Negative Pledge; Indebtedness

 

29

 

ii

--------------------------------------------------------------------------------


 

Section 10.8.

 

Investments

 

30

 

 

 

 

 

SECTION 11.

 

 EVENTS OF DEFAULT

 

31

 

 

 

 

 

SECTION 12.

 

 REMEDIES ON DEFAULT, ETC.

 

33

 

 

 

 

 

Section 12.1.

 

Acceleration

 

33

Section 12.2.

 

Other Remedies

 

34

Section 12.3.

 

Rescission

 

34

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

 

34

 

 

 

 

 

SECTION 13.

 

 REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

35

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

35

Section 13.2.

 

Transfer and Exchange of Notes

 

35

Section 13.3.

 

Replacement of Notes

 

35

 

 

 

 

 

SECTION 14.

 

 PAYMENTS ON NOTES

 

36

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

36

Section 14.2.

 

Home Office Payment

 

36

 

 

 

 

 

SECTION 15.

 

 EXPENSES, ETC.

 

37

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

37

Section 15.2.

 

Survival

 

37

 

 

 

 

 

SECTION 16.

 

 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

37

 

 

 

 

 

SECTION 17.

 

 AMENDMENT AND WAIVER

 

38

 

 

 

 

 

Section 17.1.

 

Requirements

 

38

Section 17.2.

 

Solicitation of Holders of Notes

 

38

Section 17.3.

 

Binding Effect, Etc.

 

39

Section 17.4.

 

Notes Held by Issuer, Etc.

 

39

 

 

 

 

 

SECTION 18.

 

 NOTICES

 

39

 

 

 

 

 

SECTION 19.

 

 REPRODUCTION OF DOCUMENTS

 

40

 

 

 

 

 

SECTION 20.

 

 CONFIDENTIAL INFORMATION

 

40

 

 

 

 

 

SECTION 21.

 

 SUBSTITUTION OF PURCHASER

 

41

 

 

 

 

 

SECTION 22.

 

 MISCELLANEOUS

 

41

 

iii

--------------------------------------------------------------------------------


 

Section 22.1.

 

Successors and Assigns

 

41

Section 22.2.

 

Accounting Terms

 

42

Section 22.3.

 

Severability

 

42

Section 22.4.

 

Construction, Etc.

 

42

Section 22.5.

 

Counterparts

 

42

Section 22.6.

 

Governing Law

 

42

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

42

 

 

 

 

 

Signature

 

 

 

2

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

DEFINED TERMS

 

 

 

SCHEDULE 1

—

FORM OF 3.98% SENIOR GUARANTEED NOTE DUE JANUARY 5, 2023

 

 

 

SCHEDULE 4.4(a) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE ISSUER

 

 

 

SCHEDULE 4.4(b) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

 

SCHEDULE 5.3

—

DISCLOSURE MATERIALS

 

 

 

SCHEDULE 5.4

—

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

 

 

SCHEDULE 5.5

—

FINANCIAL STATEMENTS

 

 

 

SCHEDULE 5.15

—

EXISTING INDEBTEDNESS

 

 

 

SCHEDULE B

—

INFORMATION RELATING TO PURCHASERS

 

 

 

SCHEDULE C-1

—

FORM OF PARENT GUARANTY

 

 

 

SCHEDULE C-2

—

FORM OF SUBSIDIARY GUARANTY

 

 

 

SCHEDULE 9.7

—

FORM OF GUARANTOR RELEASE

 

v

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110

 

$100,000,000 3.98% SENIOR GUARANTEED NOTES DUE JANUARY 5, 2023

 

December 1, 2015

 

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

 

Ladies and Gentlemen:

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Issuer”) and STAG INDUSTRIAL, INC., a Maryland corporation
(the “Parent”), agree with each of the Purchasers as follows:

 

SECTION 1.                                             AUTHORIZATION OF NOTES;
AFFILIATE GUARANTIES.

 

Section 1.1.                   Authorization of Notes.  The Issuer will
authorize the issue and sale of $100,000,000 aggregate principal amount of its
3.98% Senior Guaranteed Notes due January 5, 2023 (the “Notes,” such term to
include any amendments, restatements or modifications from time to time pursuant
to Section 17 and including any such notes issued in substitution therefor
pursuant to Section 13).  The Notes shall be substantially in the form set out
in Schedule 1.  Certain capitalized and other terms used in this Agreement are
defined in Schedule A.  References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified.  References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.

 

Section 1.2.                   Affiliate Guaranties.  The payment by the Issuer
of all amounts due with respect to the Notes and the performance by the Issuer
of its obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Parent and certain of its and the Issuer’s Subsidiaries
pursuant to (i) the guaranty agreement of the Parent substantially in the form
of Schedule C-1 attached hereto and (ii) the guaranty agreement of certain of
the Issuer’s Subsidiaries substantially in the form of Schedule C-2 attached
hereto and made a part hereof (each as the same may be amended, modified,
extended or renewed, the “Affiliate Guaranties”).

 

--------------------------------------------------------------------------------


 

SECTION 2.                                             SALE AND PURCHASE OF
NOTES.

 

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing as provided for in Section 3, the Notes at the purchase price of 100% of
such principal amount thereof (the “Purchase Price”).  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

SECTION 3.                                             CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603, at 10:00 a.m., central time, at a closing (the
“Closing”) on December 15, 2015 or on such other Business Day thereafter on or
prior to December 31, 2015 as may be agreed upon by the Issuer and the
Purchasers.  On the date of the Closing the Issuer will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $500,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the Purchase Price therefor by wire transfer of immediately available
funds for the account of the Issuer to account number 004636866999 at Bank of
America, Boston, MA; Account Name:  STAG Industrial Operating Partnership, L.P.
Checking; ABA Routing:  026009593 (Wires Only); ABA Routing:  011000138
(EFT/ACH); Account Type:  Checking Account (the “Issuer Account”).  If at the
Closing the Issuer shall fail to tender the applicable Notes to any Purchaser as
provided above in this Section 3, or any of the conditions to the Closing
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Issuer to tender such Notes.

 

SECTION 4.                                             CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.                   Representations and Warranties.  (a) The
representations and warranties of the Parent and the Issuer in this Agreement
shall be correct when made and at the time of the Closing.

 

(b)                     The representations and warranties in this Agreement
with respect to the other Guarantors shall be correct when made and at the time
of the Closing.

 

2

--------------------------------------------------------------------------------


 

Section 4.2.                   Performance; No Default.  (a) The Issuer shall
have performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and from the date of this Agreement to the Closing assuming that
Sections 9 and 10 are applicable from the date of this Agreement.  From the date
of this Agreement until the Closing, before and after giving effect to the issue
and sale of the applicable Notes (and the application of the proceeds thereof as
contemplated by Section 5.14 to be made at the Closing), no Default or Event of
Default shall have occurred and be continuing and no Change of Control shall
have occurred.  Neither the Issuer nor any Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.

 

(b)                     Each Guarantor shall have performed and complied with
all agreements and conditions contained in this Agreement or the applicable
Affiliate Guaranty required to be performed and complied with by it prior to or
at the Closing and from the date of this Agreement to the Closing assuming that
Sections 9 and 10 are applicable from the date of this Agreement.  From the date
of this Agreement until the Closing, before and after giving effect to the issue
and sale of the applicable Notes (and the application of the proceeds thereof as
contemplated by Section 5.14 to be made at the Closing), no Default or Event of
Default shall have occurred and be continuing and no Change of Control shall
have occurred.  Neither the Parent nor any Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.

 

Section 4.3.                   Compliance Certificates.

 

(a)                    Officer’s Certificate.  The Parent and the Issuer shall
have each delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1(a),
4.2(a) and 4.9 have been fulfilled.

 

(b)                     Guarantor Officer’s Certificate.  Each other Guarantor
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Section 4.1(b),
4.2(b) and 4.9 have been fulfilled as to such Guarantor.

 

(c)                     Secretary’s Certificate.  The Parent shall have
delivered to such Purchaser, for itself and on behalf of the Issuer, a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

 

(d)                     Guarantor Officer’s Certificate.  Each other Guarantor
shall have delivered to such Purchaser a certificate of an authorized officer,
dated the date of the Closing, certifying as to the resolutions attached thereto
and other legal proceedings relating to the authorization, execution and
delivery of the applicable Affiliate Guaranty.

 

(e)                     Certificates.  The certificates provided under this
Section 4.3 may be combined and delivered as one or more certificates.

 

3

--------------------------------------------------------------------------------


 

Section 4.4.                                Opinions of Counsel.  Such Purchaser
shall have received opinions in form and substance satisfactory to such
Purchaser, dated the date of the Closing (a) from DLA Piper LLP (US), counsel
for the Parent, the Issuer and the other Guarantors, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Issuer hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.                   Purchase Permitted By Applicable Law, Etc.  On
the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

Section 4.6.                   Sale of Other Notes.  Contemporaneously with the
Closing the Issuer shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
Schedule B.

 

Section 4.7.                   Payment of Special Counsel Fees.  Without
limiting Section 15.1, the Issuer shall have paid on or before the date of the
Closing the fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Issuer at least one Business Day prior to the date of
the Closing.

 

Section 4.8.                   Private Placement Number.  A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained for the Notes.

 

Section 4.9.                   Changes in Corporate Structure.  Neither the
Parent, the Issuer nor any Subsidiary Guarantor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

Section 4.10.                   Funding Instructions.  At least three Business
Days prior to the date of the Closing, each Purchaser shall have received
written instructions signed by a Responsible Officer on letterhead of the Issuer
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the Purchase Price for the Notes is
to be deposited.

 

4

--------------------------------------------------------------------------------


 

Section 4.11.                   Proceedings and Documents.  All corporate and
other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be satisfactory to such Purchaser and its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

Section 4.12.                   Affiliate Guaranties.  The Affiliate Guaranties
shall have been executed and delivered by each Guarantor and shall be in full
force and effect.

 

SECTION 5.                                             REPRESENTATIONS AND
WARRANTIES OF THE ISSUER.

 

The Parent and the Issuer, jointly and severally, represents and warrants to
each Purchaser that:

 

Section 5.1.                   Organization; Power and Authority.  The Parent,
the Issuer and each Subsidiary Guarantor is duly organized or formed, validly
existing, as applicable, and in good standing under the laws of its jurisdiction
of its incorporation or organization, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the Parent, the Issuer and each Subsidiary Guarantor has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact and
to execute and deliver the Note Documents to which it is a party and to perform
the provisions hereof and thereof.

 

Section 5.2.                   Authorization, Etc.  Each Note Document has been
duly authorized by all necessary corporate action on the part of the Parent, the
Issuer and each Subsidiary Guarantor, and constitutes (excluding the Notes), and
the Notes upon execution and delivery thereof by the Issuer will constitute, a
legal, valid and binding obligation of the Parent, the Issuer or Subsidiary
Guarantor, as applicable, enforceable against the Parent, the Issuer or
Subsidiary Guarantor, as applicable, in accordance with their terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.                   Disclosure.  The Issuer, through its agent,
Merrill Lynch, Pierce, Fenner and Smith Incorporated, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated September 18, 2015
including the documents incorporated by reference therein, (the “Memorandum”),
relating to the transactions contemplated hereby.  The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Parent, the Issuer and their Subsidiaries.  This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Parent and the Issuer prior to October 6, 2015 in connection
with the transactions contemplated hereby and identified in

 

5

--------------------------------------------------------------------------------


 

Schedule 5.3 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  Except as disclosed in the
Disclosure Documents, since December 31, 2014, there has been no change in the
financial condition, operations, business, properties or prospects of the
Parent, Issuer or any Subsidiary except changes that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
There is no fact known to the Parent or the Issuer that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents; provided that no representation is made as to any
projections included in the Disclosure Documents other than that such
projections are based on information that the Parent, Issuer, and their
Subsidiaries reasonably believe to be accurate and were calculated in a manner
that the Parent, Issuer, and their Subsidiaries believe to be reasonable.

 

Section 5.4.                   Organization and Ownership of Shares of
Subsidiaries; Affiliates.  (a) Schedule 5.4 contains (except as noted therein)
complete and correct lists as of December 1, 2015 of (i) the Parent’s and the
Issuer’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Parent,
the Issuer and each other Subsidiary, (ii) the Parent’s and the Issuer’s
Affiliates, other than Subsidiaries, and (iii) the Parent’s and the Issuer’s
directors and senior officers.

 

(b)                     All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned
by the Parent, the Issuer and their Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Parent, the Issuer or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement.

 

(c)                     Each Subsidiary is a corporation or other legal entity
duly organized, validly existing and, where applicable, in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)                     No Subsidiary is subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent, the
Issuer or any of their Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

6

--------------------------------------------------------------------------------


 

Section 5.5.                   Financial Statements; Material Liabilities.  The
Parent has delivered to each Purchaser copies of the financial statements of the
Parent listed on Schedule 5.5.  All of such financial statements (including in
each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Parent and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Parent, the Issuer and their Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6.                   Compliance with Laws, Other Instruments, Etc. 
The execution, delivery and performance by the Parent, the Issuer or any of
their Subsidiaries of any Note Document to which it is a party will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Parent, the
Issuer or any of their Subsidiaries under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
shareholders agreement or any other agreement or instrument to which the Parent,
the Issuer or any of their Subsidiaries is bound or by which the Parent, the
Issuer or any of their Subsidiaries or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
of their Subsidiaries or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Parent, the
Issuer or any of their Subsidiaries.

 

Section 5.7.                   Governmental Authorizations, Etc.  No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by the Parent, the Issuer or any of their Subsidiaries of any Note
Document.

 

Section 5.8.                   Litigation; Observance of Agreements, Statutes
and Orders.  (a) There are no actions, suits, investigations or proceedings
pending or, to the best knowledge of the Parent, the Issuer or any of their
Subsidiaries, threatened against or affecting the Parent, the Issuer or any
their Subsidiaries or any property of the Parent, the Issuer or any their
Subsidiaries in any court or before any arbitrator of any kind or before or by
any Governmental Authority that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                     Neither the Parent, the Issuer nor any of their
Subsidiaries is (i) in default under any agreement or instrument to which it is
a party or by which it is bound, (ii) in violation of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

Section 5.9.                   Taxes.  Each of the Parent, the Issuer and each
of their Subsidiaries has filed all tax returns that are required to have been
filed in any jurisdiction, and has paid all taxes shown to be due and payable on
such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent, the Issuer or their Subsidiaries, as the case
may be, has established adequate reserves in accordance with GAAP.  Neither the
Parent nor the Issuer knows of any basis for any other tax or assessment that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Parent, the Issuer and each of their Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate.  The U.S. federal
income tax liabilities of the Parent, the Issuer and their Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2011.

 

Section 5.10.                   Title to Property; Leases.  Each of the Parent,
the Issuer and their Subsidiaries has good and sufficient title in fee simple
to, or valid leasehold interests in, their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Parent, the Issuer or any Subsidiary
after such date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.

 

Section 5.11.                   Licenses, Permits, Etc.  (a) The Parent, the
Issuer and their Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.

 

(b)                     To the best knowledge of the Parent and the Issuer, no
product or service of the Parent, the Issuer or any of their Subsidiaries
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person.

 

(c)                     To the best knowledge of the Parent and the Issuer,
there is no Material violation by any Person of any right of the Parent, the
Issuer or any of their Subsidiaries with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Parent, the Issuer or any of their Subsidiaries.

 

Section 5.12.                   Compliance with ERISA.  (a)  Each of the Parent,
the Issuer and each ERISA Affiliate has operated and administered each Plan in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  Neither the
Parent, the Issuer nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of

 

8

--------------------------------------------------------------------------------


 

ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Parent, the Issuer or any ERISA Affiliate, or in the imposition of any Lien on
any of the rights, properties or assets of the Parent, the Issuer or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

 

(b)                     The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $1,000,000 in the
case of any single Plan and by more than $5,000,000 in the aggregate for all
Plans.  The term “benefit liabilities” has the meaning specified in section 4001
of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.

 

(c)                     The Parent, the Issuer and their ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                     The expected postretirement benefit obligation
(determined as of the last day of the Parent’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Parent, the
Issuer and their Subsidiaries is not Material.

 

(e)                     The execution and delivery of this Agreement and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. 
The representation by the Parent and the Issuer to each Purchaser in the first
sentence of this Section 5.12(e) is made in reliance upon and subject to the
accuracy of such Purchaser’s representation in Section 6.2 as to the sources of
the funds to be used to pay the purchase price of the Notes to be purchased by
such Purchaser.

 

Section 5.13.                   Private Offering by the Issuer.  Neither the
Issuer, the Parent nor anyone acting on behalf of the Issuer and the Parent has
offered the Notes or any similar Securities for sale to, or solicited any offer
to buy the Notes or any similar Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than sixty (60) other Institutional Investors, each of which has been
offered the Notes at a private sale for investment.  Neither the Parent, the
Issuer nor anyone acting on their behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

 

9

--------------------------------------------------------------------------------


 

Section 5.14.        Use of Proceeds; Margin Regulations.  The Issuer will apply
the proceeds of the sale of the Notes hereunder as set forth in the Memorandum. 
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 24) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Parent and its Subsidiaries and the Parent does not have any present intention
that margin stock will constitute more than 5% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.        Existing Indebtedness; Future Liens.  (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Parent, the Issuer and their Subsidiaries as of
December 31, 2014 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Parent, the Issuer or their Subsidiaries.  None of the
Parent, the Issuer nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Parent, the Issuer or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent, the Issuer or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

(b)        Except as disclosed in Schedule 5.15, as of December 31, 2014, none
of the Parent, the Issuer nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness, and since such date there have been (i) no Material changes in
such Liens or such Indebtedness and (ii) no new Material Liens or Material
Indebtedness secured by Liens have been incurred.

 

(c)        None of the Parent, the Issuer nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Parent, the Issuer or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Parent,
the Issuer or any Subsidiary, except as disclosed in Schedule 5.15.

 

Section 5.16.        Foreign Assets Control Regulations, Etc.  (a) None of the
Parent, the Issuer nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States

 

10

--------------------------------------------------------------------------------


 

Department of the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent,
department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Parent, the Issuer nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

 

(b)        No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Parent, the Issuer or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.

 

(c)        Neither the Parent, the Issuer nor any Controlled Entity (i) has been
found in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Issuer’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Parent and the Issuer have established
procedures and controls which they reasonably believes are adequate (and
otherwise comply with applicable law) to ensure that the Parent, the Issuer and
each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

 

(d)        (1) Neither the Parent, the Issuer nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to the Parent’s or the Issuer’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible

 

11

--------------------------------------------------------------------------------


 

violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

 

(2)        To the Parent’s and the Issuer’s actual knowledge after making due
inquiry, neither the Parent, the Issuer nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(i) influencing any act, decision or failure to act by such Government Official
in his or her official capacity or such commercial counterparty, (ii) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any holder to be in violation of any law or regulation applicable to
such holder; and

 

(3)        No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage.  The Parent and the Issuer
have established procedures and controls which they reasonably believe are
adequate (and otherwise comply with applicable law) to ensure that the Parent
and the Issuer and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Corruption Laws.

 

Section 5.17.        Status under Certain Statutes.  None of the Parent, the
Issuer or any of their Subsidiaries is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

Section 5.18.        Environmental Matters.  (a) Neither the Parent, the Issuer
nor any of their Subsidiaries has knowledge of any claim or has received any
notice of any claim and no proceeding has been instituted asserting any claim
against the Parent, the Issuer or any of their Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)        Neither the Parent, the Issuer nor any of their Subsidiaries has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(c)        Neither the Parent, the Issuer nor any of their Subsidiaries has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(d)        Neither the Parent, the Issuer nor any of their Subsidiaries has
disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(e)        All buildings on all real properties now owned, leased or operated by
the Parent, the Issuer or any of their Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.19.        REIT Status.  The Parent has taken all actions necessary to
qualify as a REIT under the Code for the taxable years ended December 31, 2014,
2013 and 2012, and has not taken any action which would prevent it from
maintaining such qualification in the future.  Each Subsidiary of the Parent
that is treated as a corporation for U.S. federal income tax purposes is either
(i) a “qualified REIT subsidiary” within the meaning of Section 856(i)(2) of the
Code or (ii) a “taxable REIT subsidiary” within the meaning of Section 856(1) of
the Code.

 

Section 5.20.        Senior Debt Status.  The Issuer’s obligations hereunder and
under the Note and the Parent’s and each other Subsidiary Guarantor’s
obligations under the Affiliate Guaranties rank at least pari passu in priority
of payment with all other senior unsecured Indebtedness of the Issuer, the
Parent and the Subsidiary Guarantors, as the case may be.

 

Section 5.21.        Guarantors.        As of the date of Closing, each
Subsidiary of the Parent or Issuer which has guaranteed or is otherwise liable
as of the date of Closing, whether as a borrower or an additional or co-borrower
or otherwise, for or in respect of any Indebtedness under any Material Credit
Facility, is a party to an Affiliate Guaranty executed and delivered on the date
hereof and has guaranteed the Issuer’s obligations hereunder and under the
Notes.

 

SECTION 6.           REPRESENTATIONS OF THE PURCHASERS.

 

Section 6.1.        Purchase for Investment.  Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control.  Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.

 

Section 6.2.        Source of Funds.  Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to

 

13

--------------------------------------------------------------------------------


 

be used by such Purchaser to pay the purchase price of the Notes to be purchased
by such Purchaser hereunder:

 

(a)        the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)        the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Issuer in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)        the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same

 

14

--------------------------------------------------------------------------------


 

employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause
(d);or

 

(e)        the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

 

(f)        the Source is a governmental plan; or

 

(g)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuer in writing pursuant to this clause (g);
or

 

(h)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

SECTION 7.           INFORMATION AS TO ISSUER.

 

Section 7.1.        Financial and Business Information.  Each of the Parent and
the Issuer shall deliver to each Purchaser and each holder of a Note that is an
Institutional Investor:

 

(a)        Quarterly Statements — within 60 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Parent (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

(i)        a consolidated balance sheet of the Parent as at the end of such
quarter, and

 

(ii)        consolidated statements of income or operation, changes in
shareholders’ equity and cash flows of the Parent for such quarter and (in the
case

 

15

--------------------------------------------------------------------------------


 

of the second and third quarters) for the portion of the fiscal year ending with
such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

 

(b)        Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of
whether the Parent is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Parent, duplicate copies of

 

(i)        a consolidated balance sheet of the Parent as at the end of such
year, and

 

(ii)        consolidated statements of income, changes in shareholders’ equity
and cash flows of the Parent for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Parent’s Form 10-K for such fiscal year (together with the Parent’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

16

--------------------------------------------------------------------------------


 

(c)        SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Parent, the Issuer or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Purchaser or holder),
and each prospectus and all amendments thereto filed by the Parent, the Issuer
or any Subsidiary with the SEC and of all press releases and other statements
made available generally by the Parent, the Issuer or any Subsidiary to the
public concerning developments that are Material;

 

(d)        Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Issuer is taking
or proposes to take with respect thereto;

 

(e)        ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Parent
or an ERISA Affiliate proposes to take with respect thereto:

 

(i)        with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent, the Issuer or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(iii)        any event, transaction or condition that could result in the
incurrence of any liability by the Parent, the Issuer or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Parent, the Issuer or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

 

(f)        Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Parent, the
Issuer or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling,

 

17

--------------------------------------------------------------------------------


 

statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

 

(g)        Resignation or Replacement of Auditors — within ten Business Days
following the date on which the Parent’s or the Issuer’s auditors resign or the
Parent or the Issuer elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; and

 

(h)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent, the Issuer or any of their
Subsidiaries (including, but without limitation, actual copies of the Parent’s
or the Issuer’s Form 10-Q and Form 10-K) or relating to the ability of (i) the
Parent or the Issuer to perform its obligations hereunder and, in the case of
the Issuer, under the Notes or (ii) the ability of any Guarantor to perform its
obligations under the applicable Affiliate Guaranty, as from time to time may be
reasonably requested by any such Purchaser or holder of a Note.

 

Section 7.2.        Officer’s Certificate.  Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

 

(a)        Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Parent
and the Issuer were in compliance with the requirements of Section 10 during the
quarterly or annual period covered by the statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence.  In the event that the Parent, the Issuer or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election; and

 

(b)        Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent,
the Issuer and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Parent, the Issuer or any Subsidiary to comply with any Environmental

 

18

--------------------------------------------------------------------------------


 

Law), specifying the nature and period of existence thereof and what action the
Issuer shall have taken or proposes to take with respect thereto.

 

Section 7.3.        Visitation.  The Parent and the Issuer shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:

 

(a)        No Default —  if no Default or Event of Default then exists, at the
expense of such Purchaser and such holder and upon reasonable prior notice to
the Parent and the Issuer, to visit the principal executive office of the Parent
or the Issuer, to discuss the affairs, finances and accounts of the Parent, the
Issuer and their Subsidiaries with the Parent’s and the Issuer’s officers (with
the consent of the Parent or the Issuer, as the case may be, which consent will
not be unreasonably withheld); and

 

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Parent and the Issuer to visit and inspect any of the offices or
properties of the Parent, the Issuer or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, provided that such information will be kept confidential
pursuant to the requirements hereof regarding Confidential Information, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Parent
and the Issuer authorize said accountants to discuss the affairs, finances and
accounts of the Parent, the Issuer and their Subsidiaries; it being understood
that the Parent, the Issuer, and the Subsidiaries may be present at any such
meeting with such accountants), all at such times and as often as may be
requested.

 

Section 7.4.        Electronic Delivery.  Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Parent and the Issuer
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Issuer satisfies any of the following requirements with
respect thereto:

 

(i)        such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 are delivered to each Purchaser or holder of a Note
by e-mail;

 

(ii)        the Parent or the Issuer, as the case may be, shall have timely
filed such Form 10—Q or Form 10—K, satisfying the requirements of
Section 7.1(a) or Section 7.1(b), as the case may be, with the SEC on EDGAR and
shall have made such form and the related Officer’s Certificate satisfying the
requirements of Section 7.2 available on its website on the internet, which is
located at http://stagindustrial.com as of the date of this Agreement;

 

(iii)        such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 are timely posted by or on behalf of the Parent
of the Issuer, as the case may

 

19

--------------------------------------------------------------------------------


 

be, on IntraLinks or on any other similar website to which each holder of Notes
has free access; or

 

(iv)        the Parent or the Issuer, as the case may be, shall have filed any
of the items referred to in Section 7.1(c) with the SEC on EDGAR and shall have
made such items available on its website on the internet or on IntraLinks or on
any other similar website to which each holder of Notes has free access;

 

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Parent or the Issuer, as the case may be, shall have given each holder of a Note
prior or contemporaneous written notice, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements and Officer’s Certificates or to receive them
by e-mail, the Parent or the Issuer, as the case may be, will promptly e-mail
them or deliver such paper copies as are specifically requested, as the case may
be, to such holder.

 

SECTION 8.           PAYMENT AND PREPAYMENT OF THE NOTES.

 

Section 8.1.        Maturity.  As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.        Optional Prepayments with Make-Whole Amount-.  The Issuer
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.  The Issuer will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Issuer
and the Required Holders agree to another time period pursuant to Section 17. 
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of the Notes held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.        Allocation of Partial Prepayments.  In the case of each
partial prepayment of Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.  Any
prepayments pursuant to Section 8.8 shall be applied only to the Notes of the
holders electing to participate in such prepayment.

 

20

--------------------------------------------------------------------------------


 

Section 8.4.        Maturity; Surrender, Etc.  In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any.  From and after such date,
unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Issuer and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

Section 8.5.        Purchase of Notes.  Neither the Parent nor the Issuer will
nor will they permit any of their Affiliates to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes except
(a) upon the payment or prepayment of the Notes in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Parent, the Issuer or any of their Affiliates pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions.  Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days.  If the holders of more than 50% of the principal amount
of the Notes then outstanding accept such offer, the Issuer shall promptly
notify the remaining holders of such Notes of such fact and the expiration date
for the acceptance by holders of such Notes of such offer shall be extended by
the number of days necessary to give each such remaining holder at least 10
Business Days from its receipt of such notice to accept such offer.  The Issuer
will promptly cancel all Notes acquired by it, the Parent or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

 

Section 8.6.        Make-Whole Amount-.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

21

--------------------------------------------------------------------------------


 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S.  Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

22

--------------------------------------------------------------------------------


 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.        Payments Due on Non-Business Days-.  Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) subject to
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 

Section 8.8.        Change of Control.

 

(a)        Notice of Change of Control.  The Issuer will, within
five (5) Business Days after the occurrence of any Change of Control, give
written notice (the “Change of Control Notice”) of such Change of Control to
each holder of Notes.  Such Change of Control Notice shall contain and
constitute an offer to prepay the Notes as described in Section 8.8(b) hereof
and shall be accompanied by the certificate described in Section 8.8(e).

 

(b)        Offer to Prepay Notes.  The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change of Control Notice (the “Proposed Prepayment
Date”).  Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change of Control Notice.

 

(c)        Acceptance.  Any holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Issuer not fewer than 10 days prior to the Proposed Prepayment
Date.  A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.8 shall be deemed to constitute a rejection of such
offer by such holder.

 

(d)        Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount or other
premium.  The prepayment shall be made on the Proposed Prepayment Date.

 

(e)        Officer’s Certificate.  Each offer to prepay the Notes pursuant to
this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying:  (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.8; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such

 

23

--------------------------------------------------------------------------------


 

Note); (iv) the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Prepayment Date; (v) that the conditions of this
Section 8.8 required to be fulfilled prior to the giving of notice have been
fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.

 

SECTION 9.           AFFIRMATIVE COVENANTS.

 

From the date of this Agreement until the Closing and thereafter, the Parent and
the Issuer, jointly and severally, covenant that so long as any of the Notes are
outstanding:

 

Section 9.1.        Compliance with Laws.  Without limiting Section 10.4, the
Parent and the Issuer will, and will cause each of their Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.2.        Insurance.  The Parent and the Issuer will, and will cause
each of their Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

 

Section 9.3.        Maintenance of Properties.  The Parent and the Issuer will,
and will cause each of their Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Parent, the Issuer or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent or the
Issuer, as the case may be, has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.4.        Payment of Taxes and Claims.  The Parent and the Issuer
will, and will cause each of their Subsidiaries to, file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or

 

24

--------------------------------------------------------------------------------


 

might become a Lien on properties or assets of the Parent, the Issuer or any
Subsidiary, provided that neither the Parent, the Issuer nor any Subsidiary need
pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Parent, the Issuer or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Parent, the Issuer or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Parent, the Issuer or such
Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges,
levies and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.5.        Corporate Existence, Etc.  Subject to Section 10.2, the
Parent and the Issuer will at all times preserve and keep in full force and
effect their respective entity existence.  Subject to Section 10.2, the Parent
and the Issuer will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Parent,
the Issuer or a Wholly-Owned Subsidiary) and all rights and franchises of the
Parent, the Issuer and their Subsidiaries unless, in the good faith judgment of
the Parent, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 9.6.        Books and Records.  Each of the Parent and the Issuer will,
and will cause each of their Subsidiaries to, maintain proper books of record
and account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Parent,
the Issuer or such Subsidiary, as the case may be.  The Parent and the Issuer
will, and will cause each of their Subsidiaries to, keep books, records and
accounts which, in reasonable detail, accurately reflect all transactions and
dispositions of assets.  The Parent, the Issuer and their Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Parent
and the Issuer will, and will cause each of their Subsidiaries to, continue to
maintain such system.

 

Section 9.7.        Additional Guarantors.  (a) The Parent and the Issuer will
cause each of their Subsidiaries that guarantees or otherwise becomes liable at
any time, whether as a borrower or an additional or co-borrower or otherwise,
for or in respect of any Indebtedness under any Material Credit Facility to
concurrently therewith deliver the following to each holder of a Note:

 

(i)        an executed joinder to the applicable Affiliate Guaranty;

 

(ii)        to the extent required under such Material Credit Facility, a
certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Section 5 of this Agreement
(but with respect to such Subsidiary and such applicable Affiliate Guaranty
rather than the Issuer;

 

(iii)        to the extent required under such Material Credit Facility, all
documents as may be reasonably requested by the Required Holders to evidence the
due organization, continuing existence and good standing of such Subsidiary and
the due authorization by all requisite action on the part of such Subsidiary of
the execution and delivery of such

 

25

--------------------------------------------------------------------------------


 

applicable Affiliate Guaranty and the performance by such Subsidiary of its
obligations thereunder; and

 

(iv)        to the extent required under such Material Credit Facility, an
opinion of counsel reasonably satisfactory to the Required Holders covering such
matters relating to such Subsidiary and such joinder to the as the Required
Holders may reasonably request.

 

(b)        Release of Guarantors.  Subject to Section 9.7(c), the Issuer may
request in writing that the holders of the Notes release a Guarantor, other than
the Parent, if (i) upon its release as a Guarantor, such entity will no longer
own an Unencumbered Property, (ii) no Default or Event of Default shall then be
in existence or would occur as a result of such release and (iii) if any fee or
other form of consideration is given to any holder of Indebtedness of the
Parent, the Issuer or any Subsidiary for the purpose of releasing such
Guarantor, the holders of the Notes shall receive equivalent consideration. 
Together with any such request, the Issuer shall deliver to the holders of the
Notes an Officer’s Certificate certifying that the conditions set forth in
immediately preceding clauses (i) and (ii) will be true and correct, and
(iii) will be satisfied upon the release of such Guarantor.  No later than 10
Business Days following the receipt by the holders of the Notes of such written
request and the related Officer’s Certificate and so long as the conditions set
forth in immediately preceding clauses (i) and (ii) will be true and correct and
(iii) will be satisfied, the release shall be effective automatically and each
holder of Notes shall execute and deliver, at the sole cost and expense of the
Issuer, a release substantially in the form of Schedule 9.7 hereto.

 

(c)        Notwithstanding anything contained herein to the contrary, the Parent
and the Issuer agree that so long as any Subsidiary of the Parent (other than
the Issuer) or any Subsidiary of the Issuer is a borrower or guarantor under any
Material Credit Facility, such Subsidiary shall at all times be a Guarantor.

 

Section 9.8.        Priority of Obligations.  The Issuer’s obligations hereunder
and under the Note and the Parent’s and each other Subsidiary Guarantor’s
obligations under the Affiliate Guaranties will at all times rank at least pari
passu in priority of payment with all other senior unsecured Indebtedness of the
Issuer, the Parent and the Subsidiary Guarantors, as the case may be.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to the Closing with respect to the Notes to be issued at the Closing,
if such a failure occurs, then any of the Purchasers may elect not to purchase
such Notes on the date of the Closing that is specified in Section 3.

 

SECTION 10.           NEGATIVE COVENANTS.

 

From the date of this Agreement until the Closing and thereafter, the Parent and
the Issuer, jointly and severally, covenant that so long as any of the Notes are
outstanding:

 

26

--------------------------------------------------------------------------------


 

Section 10.1.        Transactions with Affiliates.  Neither the Parent nor the
Issuer will, nor will they permit any of their respective Subsidiaries to enter
into directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
(other than the Parent, the Issuer or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Parent’s, the
Issuer’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

Section 10.2.        Merger, Consolidation, Etc.  Neither the Parent nor the
Issuer will, nor will they permit any other Guarantor to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

 

(a)        the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Parent or the Issuer as an entirety, as
the case may be, shall be a solvent corporation or limited liability company, or
limited partnership organized and existing under the laws of the United States
or any state thereof (including the District of Columbia), and,  if the Parent
(other than in a transaction including the Issuer), the Issuer (other than in a
transaction involving the Parent) or such other Guarantor (other than in a
transaction involving the Parent or the Issuer) as applicable, is not such
corporation, limited liability company or limited partnership, (i) such
corporation, limited liability company or limited partnership shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes and (ii) such corporation, limited liability company or
limited partnership shall have caused to be delivered to each holder of any
Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;

 

(b)        the Parent and each other Subsidiary Guarantor under any Affiliate
Guaranty that is outstanding at the time such transaction or each transaction in
such a series of transactions occurs reaffirms its obligations under such
Affiliate Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders; and

 

(c)        immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

Without limiting the provisions of Section 9.7(b), no such conveyance, transfer
or lease of substantially all of the assets of the Parent, the Issuer or such
other Guarantor, as the case may be, shall have the effect of releasing the
Parent, the Issuer or such other Guarantor, as the case may be, or any successor
corporation, limited liability company or limited partnership that shall

 

27

--------------------------------------------------------------------------------


 

theretofore have become such in the manner prescribed in this Section 10.2 from
its liability under this Agreement or the Notes or the Affiliate Guaranties, as
the case may be.

 

Section 10.3.        Line of Business.  Neither the Parent nor the Issuer will,
nor will they permit any Subsidiary to, engage in any business if, as a result,
the general nature of the business in which the Parent and its Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Issuer and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement as described in the
Memorandum.

 

Section 10.4.        Terrorism Sanctions Regulations.  The Parent and the Issuer
will not and will not permit any Controlled Entity (a) to become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any Purchaser or holder to be in violation of any law or regulation
applicable to such Purchaser or such holder, or (ii) is prohibited by or subject
to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any Purchaser or holder to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

 

Section 10.5.        Liens.  Neither the Parent nor the Issuer will, nor will
they permit any of their respective Subsidiaries to, secure any Indebtedness
outstanding under or pursuant to any Primary Credit Facility unless and until
the Notes (and any guarantee delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Parent, the Issuer and/or any such Subsidiary, as the case may
be, from counsel reasonably acceptable to the Required Holder.

 

Section 10.6.        Financial Covenants.  (i) Parent and the Issuer shall not,
directly or indirectly, permit:

 

(a)        Maximum Consolidated Leverage Ratio.  As of the last day of any
fiscal quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%);

 

(b)        Maximum Secured Leverage Ratio.  As of the last day of any fiscal
quarter, the Secured Leverage Ratio to exceed forty percent (40%);

 

(c)        Maximum Unencumbered Leverage Ratio.  As of the last day of any
fiscal quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%);

 

28

--------------------------------------------------------------------------------


 

(d)                         Minimum Interest Coverage Ratio.  As of the last day
of any fiscal quarter, the Interest Coverage Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, to be less than one
hundred and fifty percent (150%).

 

(e)                         Minimum Unsecured Interest Coverage Ratio.  As of
the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio shall
not be less than or equal to one hundred and seventy-five percent (175%).

 

(ii)                                    Only for so long as such covenants are
also included in the Primary Credit Facility, the Parent and the Issuer shall
not, directly or indirectly, permit:

 

(a)                        Maximum Secured Recourse Debt.  As of the last day of
any fiscal quarter, the Secured Recourse Debt Ratio to exceed seven-and-one-half
percent (7.5%);

 

(b)                         Minimum Fixed Charge Ratio.  As of the last day of
any fiscal quarter, the Fixed Charge Ratio for the Parent, on a consolidated
basis, for the fiscal quarter then ended, annualized, to be less than or equal
to one hundred and fifty percent (150%);

 

(c)                         Minimum Tangible Net Worth.  As of the last day of
any fiscal quarter, the Tangible Net Worth of Parent, on a consolidated basis,
to be less than the sum of (i) $996,305,000, plus (ii) seventy-five
percent (75%) of net proceeds of any Equity Issuances received by Parent or
Issuer after the Closing Date (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in Issuer or Parent, up to the amount paid by Issuer or Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither Issuer nor Parent shall have
increased its Net Worth as a result of any such proceeds).

 

Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, if any of Sections 10.6(ii)(a), (b) or (c) are
subsequently amended or modified in the Primary Credit Facility, such amendment
or modification shall be deemed incorporated by reference into this Agreement,
mutatis mutandi, as if set forth fully in this Agreement, effective beginning on
the date on which such amendment or modification is effective in the Primary
Credit Facility, provided, further, that in the event that any fee is paid to
any party under the Primary Credit Facility solely to effectuate any such
amendment or modification, the holders of the Notes shall have received an
equivalent fee on a pro rata basis prior to or concurrently with the
effectiveness of any such amendment or modification.  “Equivalent fee” means an
amount equal to the percentage determined by dividing the fee paid under the
Primary Credit Facility by the principal outstanding amount under the Primary
Credit Facility multiplied by the aggregate outstanding principal amount of the
Notes.

 

Section 10.7.                             Negative Pledge; Indebtedness.  Each
of Parent and Issuer shall not permit:

 

(a)                                 The Equity Interests of Issuer held by
Parent to be subject to any Lien.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Any Person (other than Parent or Issuer)
that directly or indirectly owns Equity Interests in any Subsidiary Guarantor to
(i) incur any Secured Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Secured Indebtedness listed on
Schedule 5.15), (ii) excluding any such Person that is a Subsidiary Guarantor,
provide Guaranties to support Indebtedness (other than Indebtedness listed on
Schedule 5.15), or (iii) have its Equity Interests subject to any Lien or other
encumbrance (other than in favor of the holders of the Notes).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to incur any Secured Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness).

 

Section 10.8.                             Investments.  Neither Parent nor
Issuer shall have and shall not permit the Companies’ to have any Investments
other than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 5.4;

 

(c)                                  advances to officers, directors and
employees of the Issuer and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the Issuer
in the form of Equity Interests and investments of the Issuer in any
Wholly-Owned Subsidiary, and Investments of Issuer directly in, or of any
Wholly-Owned Subsidiary in another Wholly-Owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in each case the Investments held by the Issuer or Subsidiary
are in accordance with the provisions of this Section 10.8 other than this
Section 10.8(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                   Investments in non-Wholly Owned
Subsidiaries and Unconsolidated Affiliates;

 

(g)                                  Investments in mortgages and mezzanine
loans;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or the Issuer now or hereafter outstanding; and

 

30

--------------------------------------------------------------------------------


 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to the Closing with respect to the Notes to be issued at the Closing,
if such a failure occurs, then any of the Purchasers may elect not to purchase
such Notes on the date of the Closing that is specified in Section 3.

 

SECTION 11.                                      EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Issuer defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Issuer defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or

 

(c)                                  the Parent or the Issuer defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Section 10.6; or

 

(d)                                 the Parent or the Issuer or any Subsidiary
Guarantor defaults in the performance of or compliance with any term contained
herein (other than those referred to in Sections 11(a), 11(b) and 11(c)) and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Issuer receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); provided that, if such default cannot be
cured within such 30 day period despite Parent, Issuer, or Subsidiary
Guarantor’s diligent efforts but is susceptible of being cured within 90 days
after the earlier of (x) a Responsible Officer obtaining actual knowledge of
such default or (y) Issuer’s receipt of such Note holder’s notice of default,
then Parent, Issuer and Subsidiary Guarantor shall have such additional time as
is reasonably necessary to effect such cure, but in no event in excess of 90
days from Issuer’s receipt of such Note Holder’s original notice or knowledge,
as the case may be; or

 

(e)                                  any representation or warranty made in
writing by or on behalf of the Parent, the Issuer or any other Guarantor or by
any officer of the Parent, the Issuer or any other Guarantor in this Agreement,
the Affiliate Guaranties or in any document delivered in connection herewith or
therewith proves to have been false or incorrect in any material respect on the
date as of which made or deemed made and shall not be cured or remedied so that
such representation or warranty is no longer incorrect or misleading within ten

 

31

--------------------------------------------------------------------------------


 

(10) days after the earlier of notice from any holder or the actual knowledge of
the Parent, the Issuer or any other Guarantor; or

 

(f)                                   (i) the Parent, the Issuer or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
the Threshold Amount beyond any period of grace provided with respect thereto,
or (ii) the Issuer or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least the Threshold Amount or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Parent, the Issuer or any Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least the Threshold Amount, or (y) one or more Persons
have the right to require the Parent, the Issuer or any Subsidiary so to
purchase or repay such Indebtedness; or

 

(g)                                  the Parent, the Issuer or any Subsidiary
Guarantor (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                                 a court or other Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Parent, the Issuer, or any Subsidiary Guarantor, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer, or any Subsidiary Guarantor, or any such
petition shall be filed against the Parent, the Issuer, or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

(i)                                     one or more final judgments or orders
for the payment of money aggregating in excess of the Threshold Amount,
including, without limitation, any such

 

32

--------------------------------------------------------------------------------


 

final order enforcing a binding arbitration decision, are rendered against one
or more of the Parent, the Issuer and their Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;

 

(j)                                    if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Issuer or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
that could reasonably be expected to have a Material Adverse Effect, (iv) the
Issuer or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Issuer or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Issuer or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Issuer or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.  As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

 

(k)                                 the Affiliate Guaranties or any other Note
Document shall, at any time and for any reason other than pursuant to the terms
thereof, cease to be in full force and effect or shall be declared null and
void, or the validity or enforceability thereof shall be contested by the Parent
or its Subsidiaries party thereto or the Parent or its Subsidiaries party
thereto shall deny it has any further liability or obligation thereunder.

 

SECTION 12.                                      REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                             Acceleration.  (a) If an Event of
Default with respect to the Parent or the Issuer described in Section 11(g) or
(h) (other than an Event of Default described in clause (i) of Section 11(g) or
described in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)                                  If any other Event of Default has occurred
and is continuing, any holder or holders of more than 50% in principal amount of
the Notes at the time outstanding may at any time at its or their option, by
notice or notices to the Issuer, declare all the Notes then outstanding to be
immediately due and payable.

 

33

--------------------------------------------------------------------------------


 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Issuer, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.                             Other Remedies.  If any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Notes have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Affiliate Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                             Rescission.  At any time after any
Notes have been declared due and payable pursuant to Section 12.1(b) or (c), the
holders of not less than 50% in principal amount of the Notes then outstanding,
by written notice to the Issuer, may rescind and annul any such declaration and
its consequences if (a) the Issuer has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.                             No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement, any Affiliate Guaranty or
any Note upon

 

34

--------------------------------------------------------------------------------


 

any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.  Without limiting the obligations of the Issuer under
Section 15, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

SECTION 13.                                      REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                             Registration of Notes.  The Issuer
shall keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person(s) in whose name any Note(s) shall be registered shall
be deemed and treated as the owner and holder thereof for all purposes hereof,
and the Issuer shall not be affected by any notice or knowledge to the
contrary.  The Issuer shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.                             Transfer and Exchange of Notes.  Upon
surrender of any Note to the Issuer at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within fifteen
Business Days thereafter, the Issuer shall execute and deliver, at the Issuer’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such new Note shall
be payable to such Person as such holder may request, provided that such Person
is not a Competitor and shall be substantially in the form of Schedule (a) or
1(b), respectively.  Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon. 
The Issuer may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes.  Notes
shall not be transferred in denominations of less than $500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $500,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

 

Section 13.3.                             Replacement of Notes.  Upon receipt by
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) of evidence reasonably

 

35

--------------------------------------------------------------------------------


 

satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within fifteen Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.                                      PAYMENTS ON NOTES.

 

Section 14.1.                             Place of Payment.  Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction.  The Issuer may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.                             Home Office Payment.  So long as any
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Issuer
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, interest and all other amounts becoming due hereunder by the method and at
the address specified for such purpose below such Purchaser’s name in
Schedule B, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Issuer in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2.  The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

36

--------------------------------------------------------------------------------


 

SECTION 15.                                      EXPENSES, ETC.

 

Section 15.1.                             Transaction Expenses.  Whether or not
the transactions contemplated hereby are consummated, the Issuer will pay all
costs and expenses (including reasonable attorneys’ fees of a special counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Affiliate Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, any Affiliate Guaranty or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Affiliate Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Issuer or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and any
Affiliate Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500.  The Issuer will pay, and will save each
Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that the
Issuer’s bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.

 

Section 15.2.                             Survival.  The obligations of the
Issuer under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Affiliate Guaranty or the Notes, and the termination of this Agreement.

 

SECTION 16.                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Issuer pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Issuer, as the case may be, under this Agreement.  Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and the Issuer and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

37

--------------------------------------------------------------------------------


 

SECTION 17.                                      AMENDMENT AND WAIVER.

 

Section 17.1.                             Requirements.  This Agreement and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), only with the written consent
of the Issuer and the Required Holders, except that:

 

(a)                        no amendment or waiver of any of Sections 1, 2, 3, 4,
5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser or holder unless consented to by such Purchaser or
holder in writing; and

 

(b)                         no amendment or waiver may, without the written
consent of (A) prior to the Closing, the Purchasers, and (B) at any time on or
after the Closing, each holder of each Note at the time outstanding, (i) subject
to Section 12 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of principal of, or reduce the rate or change the
time of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

Section 17.2.                             Solicitation of Holders of Notes.

 

(a)                    Solicitation.  The Issuer will provide each Purchaser and
each holder of a Note with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Purchaser and such holder to
make an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Notes or
any Affiliate Guaranty.  The Issuer will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Affiliate Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

 

(b)                     Payment.  Neither the Parent nor the Issuer will
directly or indirectly pay or cause to be paid any remuneration, whether by way
of supplemental or additional interest, fee or otherwise, or grant any security
or provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Affiliate Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Purchaser and each holder of a Note
even if such Purchaser or holder did not consent to such waiver or amendment.

 

(c)                     Consent in Contemplation of Transfer.  Any consent given
pursuant to this Section 17 or any Affiliate Guaranty by a holder of a Note that
has transferred or has agreed to transfer such Note to the Parent, the Issuer,
any of their respective Subsidiaries or any Affiliate

 

38

--------------------------------------------------------------------------------


 

of the Parent or the Issuer in connection with such consent shall be void and of
no force or effect except solely as to such holder, and any amendments effected
or waivers granted or to be effected or granted that would not have been or
would not be so effected or granted but for such consent (and the consents of
all other holders of Notes that were acquired under the same or similar
conditions) shall be void and of no force or effect except solely as to such
holder.

 

Section 17.3.                             Binding Effect, Etc.  Any amendment or
waiver consented to as provided in this Section 17 or any Affiliate Guaranty
applies equally to all Purchaser and holders of Notes and is binding upon them
and upon each future holder of any Note and upon the Parent and the Issuer
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the Issuer
and any Purchaser or holder of a Note and no delay in exercising any rights
hereunder or under any Note or Affiliate Guaranty shall operate as a waiver of
any rights of any Purchaser or holder of such Note.

 

Section 17.4.                             Notes Held by Issuer, Etc.  Solely for
the purpose of determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement, any
Affiliate Guaranty or the Notes, or have directed the taking of any action
provided herein or in any Affiliate Guaranty or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Parent, the Issuer or any of their respective Affiliates shall be deemed not to
be outstanding.

 

SECTION 18.                                      NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(i)                                     if to any Purchaser or its nominee, to
such Purchaser or nominee at the address specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Issuer in writing,

 

(ii)                                  if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Issuer in writing, or

 

(iii)                               if to the Issuer and/or the Issuer, to the
Issuer at its address set forth at the beginning hereof to the attention of the
Office of General Counsel, or at such other address as the Issuer shall have
specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

39

--------------------------------------------------------------------------------


 

SECTION 19.                                      REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Issuer agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.                                      CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information regarding the Parent and its Affiliates delivered to any Purchaser
by or on behalf of the Issuer or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Issuer or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Issuer or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Issuer (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or

 

40

--------------------------------------------------------------------------------


 

appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Affiliate Guaranty.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by the Issuer in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuer
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent, the
Issuer, this Section 20 shall supersede any such other confidentiality
undertaking.

 

SECTION 21.                                      SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                      MISCELLANEOUS.

 

Section 22.1.                             Successors and Assigns.  All covenants
and other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

41

--------------------------------------------------------------------------------


 

Section 22.2.                             Accounting Terms.  All accounting
terms used herein which are not expressly defined in this Agreement have the
meanings respectively given to them in accordance with GAAP.  Except as
otherwise specifically provided herein, (i) all computations made pursuant to
this Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election any of
the Companies to measure any financial liability using fair value (as permitted
by Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Section 22.3.                             Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                             Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

 

Section 22.5.                             Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

Section 22.6.                             Governing Law.  This Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 22.7.                             Jurisdiction and Process; Waiver of
Jury Trial.  (a) The Parent and the Issuer irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement, the Affiliate Guaranties or the
Notes.  To the fullest extent permitted by applicable law, the Issuer
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any

 

42

--------------------------------------------------------------------------------


 

such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b)                     Each of the Parent and the Issuer consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section.  Each of the Parent and the Issuer agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)                     Nothing in this Section 22.7 shall affect the right of
any holder of a Note to serve process in any manner permitted by law, or limit
any right that the holders of any of the Notes may have to bring proceedings
against the Parent or the Issuer in the courts of any appropriate jurisdiction
or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.

 

(d)                     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

*    *    *    *    *

 

43

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.

 

 

Very truly yours,

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited

 

 

 

liability company, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen C. Mecke

 

 

 

 

Name: Stephen C. Mecke

 

 

 

 

Title:Vice President

 

 

 

 

 

 

 

 

 

 

STAG INDUSTRIAL, INC., a Maryland

 

 

 

corporation

 

 

 

 

 

 

 

 

 

 

By

/s/ Stephen C. Mecke

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ John Wills

 

 

Name:

John Wills

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

By

MetLife Investment Advisors, LLC, Its

 

 

Investment Manager

 

 

 

 

 

 

 

By:

/s/ John Wills

 

 

Name:

John Wills

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Mary Beth Cadle

 

 

Name:

Mary Beth Cadle

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Amy Judd

 

 

Name:

Amy Judd

 

 

Title:

Investment Officer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

AMERICAN EQUITY INVESTMENT LIFE

 

INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Jeffrey A. Fossell

 

 

Name:

Jeffrey A. Fossell

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

GREAT-WEST LIFE & ANNUITY INSURANCE
COMPANY

 

 

 

 

 

By:

/s/ Tad Anderson

 

 

Name:

Tad Anderson

 

 

Title:

Assistant Vice President, Investments

 

 

 

 

 

 

 

 

 

By:

/s/ Janet Hurkett

 

 

Name:

Janet Hurkett

 

 

Title:

Manager, Investments

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA

 

 

 

 

 

By:

/s/ Barry Scheinholtz

 

 

Name:

Barry Scheinholtz

 

 

Title:

Senior Director

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ David L. Voge

 

 

Name:

David L. Voge

 

 

Title:

Fixed Income Portfolio Manager

 

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (i) has a remaining
lease term (including extension or renewal rights) of at least thirty-five (35)
years, calculated as of the date the Subsidiary Guarantor acquired such
Acceptable Property and for which approval has been obtained, to the extent any
approval is required under any Material Credit Facility, or (ii) has a bargain
purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property that meets the following requirements and
for which approval has been obtained, to the extent any approval is required
under any Material Credit Facility:

 

(i)                                     such Property is wholly-owned by, or
ground leased pursuant to an Acceptable Ground Lease to, Issuer or a Subsidiary
Guarantor free and clear of any Liens;

 

(ii)                                  such Property is an industrial,
manufacturing, warehouse/distribution and/or office property located within the
United States; and

 

(iii)                               if such Property is owned by a Subsidiary
Guarantor, or is ground leased pursuant to an Acceptable Ground Lease to a
Subsidiary Guarantor, then 100% of the Equity Interests of such Subsidiary
Guarantor are owned, directly or indirectly by Issuer, free and clear of any
Liens.

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues) net of associated expenses from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Issuer is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non-cash
revenues) for the first monthly

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

base rental payment for any lease in a free rent period and Issuer is
recognizing revenue from such tenant in accordance with GAAP during such Current
Reporting Quarter.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.

 

“Affiliate Guaranties” means (i) the Guaranty of the Parent substantially in the
form of Schedule C-1 hereof and (ii) the Guaranty of certain Subsidiaries from
time to time in the form of Schedule C-2 hereof each guaranteeing the Issuer’s
obligations hereunder and under the Notes.

 

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

A-2

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect.  Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.00%.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Issuer or any of their Subsidiaries free and clear of
all Liens (other than Liens permitted hereunder):

 

(a)                        readily marketable obligations issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)                         demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                         commercial paper in an aggregate amount of no more
than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                         Investments, classified in accordance with GAAP as
current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

A-3

--------------------------------------------------------------------------------


 

(e)                         Other liquid or readily marketable investments in an
amount not to exceed five percent (5%) of Total Asset Value.

 

“Change of Control” means an event or series of events by which:

 

(a)                        any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right); or

 

(b)                         during any period of twelve (12) consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                         the Parent shall cease to (i) either be the sole
general partner of, or wholly own and control the general partner of, the Issuer
or (ii) own, directly or indirectly, greater than fifty percent (50%) of the
Equity Interests of the Issuer.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including Issuer), and “Company” means any one of the Companies.

 

A-4

--------------------------------------------------------------------------------


 

“Competitor” means any Person who is actively engaged in the same line of
business in which the Issuer is engaged on the date of this Agreement
as described in the Memorandum; provided, however, that in no event shall any
insurance company, bank, trust company, pension plan, savings and
loan association, investment company, broker or dealer or any other similar
financial institution or entity (regardless of legal form) be deemed to be a
Competitor.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for the Parent, the Issuer and their Subsidiaries,
for any period, an amount equal to (a) Consolidated Net Income, plus (b) the sum
of the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), including property acquisition costs; (vi) any
other non-cash charges, and (vii) all commissions, guaranty fees, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Swap Contracts
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); and (iii) any
other non-cash income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

A-5

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Material Credit Facility) or requirement of law
applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Issuer has
a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent, the Issuer and their
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP which would be required to be included on the liabilities side of the
balance sheet of the Parent in accordance with GAAP, and including the
Companies’ Share of the principal amount of all Indebtedness of Unconsolidated
Affiliates, but, in each case, excluding the net obligations of the Parent on a
consolidated basis under any Swap Contract.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

A-6

--------------------------------------------------------------------------------


 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the holders of the Notes
pursuant to Section 7.1.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which (i) all leases have terminated or
(ii) the Company is not recognizing revenue from any tenants in accordance with
GAAP as of the last day of the Current Reporting Quarter.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuances” means all common and preferred equity issuances.

 

A-7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Fixed Charges of the Parent,
the Issuer and their Subsidiaries.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                        the government of

 

(i)                                     the United States of America or any
state or other political subdivision thereof, or

 

(ii)                                  any other jurisdiction in which the Issuer
or any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Issuer or any Subsidiary, or

 

(b)                         any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such

 

A-8

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

 

“Guarantors” means the Parent, the Subsidiary Guarantors, and “Guarantor” means
any one of the Guarantors.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Issuer shall
designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

A-9

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                        all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                         all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                         net obligations of such Person under any Swap
Contract;

 

(d)                         all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, either (i) not past due for more
than one hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(e)                         Capital Lease Obligations;

 

(f)                        all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any ownership
interest (excluding perpetual preferred ownership interests) in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus (without
duplication and only to the extent required to be paid) accrued and unpaid
dividends;

 

(g)                          all Guaranties of such Person in respect of any of
the foregoing; and

 

(h)                         all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any lien on
Property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease Obligations as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

A-10

--------------------------------------------------------------------------------


 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Coverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Interest Expense of the
Parent, the Issuer and their Subsidiaries.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guaranties Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Issuer” means STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership or any success that becomes such as prescribed in Section 10.2.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent, the Issuer
and their Subsidiaries taken as a whole.

 

A-11

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer and their Subsidiaries taken as a whole or (b) the ability of the
Parent, the Issuer and the Guarantors, taken as a whole, to perform their
obligations under the Note Documents, or (c) the validity or enforceability
against the Parent, the Issuer or any other Guarantor, taken as a whole, of the
Note Documents to which they are parties.

 

“Material Credit Facility” means, as to the Parent, the Issuer and its
Subsidiaries,

 

(a)                        the Primary Credit Facility; and

 

(b)                         any other agreement(s) creating or evidencing
indebtedness for borrowed money (other than Non-Recourse Indebtedness) entered
into on or after the date of Closing by the Issuer or any Subsidiary, or in
respect of which the Issuer or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support (other than Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Unencumbered Properties as of
the date of this Agreement, (ii) that constitute Permitted Liens or (iii) with
respect to any Unencumbered Properties added following the date of this
Agreement, Liens and other encumbrances similar in type and extent to those
contemplated by clauses (i) and (ii) above.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

A-12

--------------------------------------------------------------------------------


 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent nor the Issuer has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Issuer, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Issuer, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note Documents” means this Agreement, the Notes, and the Affiliate Guaranties.

 

“Notes” is defined in Section 1.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Liens” means

 

(i)                                     Liens for taxes not yet due and payable
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(ii)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by

 

A-13

--------------------------------------------------------------------------------


 

appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(iii)                               pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(iv)                              easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(v)                                 Liens securing judgments for the payment of
money not constituting a Default of Event of Default under Section 11(i);

 

(vi)                              the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(vii)                           Liens securing obligations in the nature of
personal property financing leases for furniture, furnishings or similar assets,
Capital Leases Obligations and other purchase money obligations for fixed or
capital assets; provided that (A) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (B) the
obligations secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
(C) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets other than the assets subject to such Capital Leases and (D) to
the extent any portion of such Liens attaches to any Unencumbered Property, the
amount of such Indebtedness shall be deducted from any determination of the
value of such Unencumbered Property;

 

(viii)                        Liens securing obligations in the nature of the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; and

 

(ix)                              all Liens, encumbrances and other matters
disclosed in any owner’s title insurance policies or other title reports and
updates thereof accepted by the Required Holders.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or

 

A-14

--------------------------------------------------------------------------------


 

required to be made, by the Parent, Issuer or any ERISA Affiliate or with
respect to which the Issuer or any ERISA Affiliate may have any liability.

 

“Primary Credit Facility” shall mean either:

 

(a)                        the Credit Agreement dated as of December 18, 2014
among the Issuer, the Parent, Wells Fargo Bank, National Association, as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

 

(b)                         the Term Loan Agreement dated as of December 18,
2014 among the Issuer, the Parent, Wells Fargo Bank, National Association, as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

 

(c)                         the Amended and Restated Term Loan Agreement dated
as of December 18, 2014 among the Issuer, the Parent, Wells Fargo Bank, National
Association, as administrative agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof; or

 

(c)                         the Term Loan Agreement dated as of September 29,
2015 among the Company, the Parent and Wells Fargo Bank, National Association,
as administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Parent and its Consolidated Subsidiaries (including the
Issuer).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchase Price” is defined in Section 2.

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

A-15

--------------------------------------------------------------------------------


 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) at any time on or after the Closing, the holders of more than 50% in
principal amount of the Notes at the time outstanding exclusive of Notes then
owned by the Parent, the Issuer or any of its Affiliates.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent or the Issuer, as the case may be, with responsibility for the
administration of the relevant portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any preferred stock of the
Company or any Subsidiary, or any payment (whether in cash, Equity Interests or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such preferred stock.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding, for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement that are otherwise not
secured shall not constitute Secured Indebtedness due to the existence of cash
collateral security requirements in connection with customary defaulting lender
provisions.

 

A-16

--------------------------------------------------------------------------------


 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of the Parent, the
Issuer and their Subsidiaries, divided by (b) Total Asset Value.

 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness of the Issuer
which is Recourse Indebtedness with respect to the Issuer, divided by (b) Total
Asset Value.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, chief accounting
officer, treasurer, comptroller or controller of the Parent or the Issuer, as
the case may be.

 

“Share” means Issuer’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Issuer
based upon Issuer’s and Parent’s economic interest (whether direct or indirect)
in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the date of
such determination.

 

“Source” is defined in Section 6.2.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Issuer.

 

“Subsidiary Guarantors” means, as of any date, the Subsidiaries of the Parent
that are required to deliver an Affiliate Guaranty on the date hereof or deliver
a joinder to such Affiliate Guaranty pursuant to the requirements of Section 9.7
excluding, however, any Subsidiary Guarantor which has been released in
accordance with Section 9.7(b).

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

A-17

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Purchaser or any Affiliate of
a Purchaser).

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Threshold Amount” means the lesser of (x)(a) $80,000,000 with respect to
Recourse Indebtedness, (b) $150,000,000 with respect to all Non-Recourse
Indebtedness, and (c) $80,000,000 with respect to all other amounts or (y) the
“Threshold Amount” as defined in any Primary Credit Facility (however, if at any
time the amounts referenced in such definitions differ, the lesser of such
amounts).

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the fiscal quarter most recently ended, annualized divided by
(ii) the Capitalization Rate, plus (b) 75% of the Book

 

A-18

--------------------------------------------------------------------------------


 

Value of any Dark Property for the first 12 months (provided that no Dark
Property shall be included in the calculation of Total Asset Value for a period
greater than 12 months), plus (c) the acquisition cost of Construction in
Progress and the costs of improvements thereon and renovations thereof, plus
(d) cash and cash equivalents (including restricted cash) on such date, plus
(e) the Companies’ Share of the foregoing items and components attributable to
Unconsolidated Affiliates, plus (f) an amount equal to the Book Value (adjusted
in accordance with GAAP to reflect any default or other impairment of such loan)
of mortgage loans, construction loans, capital improvement loans, and other
loans, in each case owned by a Issuer, plus (g) fifty percent (50%) of the Book
Value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.  So long as no Default or Event of Default has occurred and is then
continuing, if any of the percentages set forth in the immediately preceding
sentence are subsequently amended or modified in the Primary Credit Facility,
such amendment or modification shall be deemed incorporated by reference into
this Agreement, mutatis mutandi, as if set forth fully in this Agreement,
effective beginning on the date on which such amendment or modification is
effective in the Primary Credit Facility, provided, that in the event that any
fee is paid to any party under the Primary Credit Facility solely to effectuate
any such amendment or modification, the holders of the Notes shall have received
an equivalent fee on a pro rata basis prior to or concurrently with the
effectiveness of any such amendment or modification.  “Equivalent fee” means an
amount equal to the percentage determined by dividing the fee paid under the
Primary Credit Facility by the principal outstanding amount under the Primary
Credit Facility multiplied by the aggregate outstanding principal amount of the
Notes.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties for such period.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“Unencumbered Asset Value” means without duplication, the sum of, for each
Unencumbered Property owned for the Current Reporting Quarter, (i) an amount
equal to (x) the Adjusted NOI attributable to such Unencumbered Property for
such Current Reporting Quarter multiplied by (y) four (4), divided by (ii) the
Capitalization Rate.

 

A-19

--------------------------------------------------------------------------------


 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness, divided by
(b) Unencumbered Asset Value.

 

“Unencumbered Property” means any Property owned by the Issuer, the Parent or
any of their Subsidiaries which is free and clear of any Liens other than
Permitted Liens and meets the requirements of (1) subsections (i), (ii) and
(iii) of the definition of Acceptable Property and provided that (2) (a) no
Material Title Defect with respect to such Unencumbered Property shall exist and
(b) such Unencumbered Property shall have reasonably satisfactory access to
public utilities.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Parent,
determined on a consolidated basis, which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Issuer or the Parent shall be deemed to
be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly-Owned
Subsidiaries at such time.

 

A-20

--------------------------------------------------------------------------------


 

[FORM OF NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

3.98% SENIOR GUARANTEED NOTE DUE JANUARY 5, 2023

 

No. [     ]

[Date]

$[       ]

85253# AF8

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [            ], or
registered assigns, the principal sum of [                     ] DOLLARS (or so
much thereof as shall not have been prepaid) on January 5, 2023 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.98% per annum from the
date hereof, payable semiannually, on the 5th day of January and July in each
year, commencing with July 5th, 2016, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 5.98% or (ii) 2.00% over the rate of interest publicly
announced by Bank of America, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of December 1,
2015 (as from time to time amended, the “Note Purchase Agreement”), among the
Parent, the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

By: STAG Industrial GP, LLC, a Delaware limited

 

liability company, its General Partner

 

 

 

 

 

By

 

 

 

[Title]

 

1-2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER

 

Matters To Be Covered in
Opinion of Special Counsel to the Issuer

 

1.                     Each of the Issuer, the Parent and their Subsidiaries
being duly incorporated, validly existing and in good standing and having
requisite corporate power and authority to issue and sell the Notes and to
execute and deliver the documents.

 

2.                     Each of the Issuer, the Parent and their Subsidiaries
being duly qualified and in good standing as a foreign corporation in
appropriate jurisdictions.

 

3.                     Due authorization and execution of the documents and such
documents being legal, valid, binding and enforceable.

 

4.                     No conflicts with charter documents, laws or other
agreements.

 

5.                     All consents required to issue and sell the Notes and to
execute and deliver the documents having been obtained.

 

6.                     No litigation questioning validity of documents.

 

7.                     The Notes not requiring registration under the Securities
Act of 1933, as amended; no need to qualify an indenture under the Trust
Indenture Act of 1939, as amended.

 

8.                     No violation of Regulations T, U or X of the Federal
Reserve Board.

 

9.                     Issuer not an “investment company”, or a company
“controlled” by an “investment company”, under the Investment Company Act of
1940, as amended.

 

SCHEDULE 4.4(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3



None.

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

Part (a).                                                  Subsidiaries,
Affiliates, Directors and Officers of Parent and Borrower.

 

(i)                                                                                   
Subsidiaries.

 

[Note:  Subsidiaries in italics shall not be Subsidiary Guarantors.]

 

Parent

 

Direct Subsidiaries (percentages reflect Parent ownership interest):

 

STAG Industrial GP, LLC (100%)

 

Borrower (95.14 % of the limited partnership interests as of 10/26/2015)

 

Indirect Subsidiaries:

 

All held through Borrower (see below)

 

Borrower

 

Direct Subsidiaries (100% ownership by Borrower unless noted otherwise):

 

STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)

 

STAG Industrial Holdings, LLC

 

STAG Industrial Holdings II, LLC

 

STAG Investments Holdings III, LLC

 

STAG Investments Holdings IV, LLC

 

STAG GI Investments Holdings, LLC

 

STAG Industrial TRS, LLC

 

Indirect Subsidiaries:

 

STAG III Albion, LLC

 

STAG III Appleton, LLC

 

 

SCHEDULE 5.4

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Arlington, L.P.

 

STAG III Boardman, LLC

 

STAG III Canton, LLC

 

STAG III Chesterfield, LLC

 

STAG III Cincinnati, LLC

 

STAG III Dayton, LLC

 

STAG III Daytona Beach, LLC

 

STAG III Elkhart, LLC

 

STAG III Fairfield, LLC

 

STAG III Farmington, LLC

 

STAG III Holland 2, LLC

 

STAG III Holland, LLC

 

STAG III Jackson, LLC

 

STAG III Lewiston, LLC

 

STAG III Malden, LLC

 

STAG III Mason, LLC

 

STAG III Mayville, LLC

 

STAG III Milwaukee 2, LLC

 

STAG III Milwaukee, LLC

 

STAG III Newark, LLC

 

STAG III Pensacola, LLC

 

STAG III Pocatello, LLC

 

STAG III Rapid City, LLC

 

STIR Investments GP III, LLC

 

STAG III Sergeant Bluff, LLC

 

5.4-2

--------------------------------------------------------------------------------


 

STAG III Sparks, LLC

 

STAG III Maryland Borrower, LLC

 

STAG III Twinsburg, LLC

 

STAG III Youngstown, LLC

 

STAG IV Alexandria, LLC

 

STAG IV Belfast, LLC

 

STAG IV Cheektowaga, LLC

 

STAG IV Danville, LLC

 

STAG IV Lexington, LLC

 

STAG IV Newton, LLC

 

STAG IV Pittsburgh 2, LLC

 

STAG IV Rural Hall, LLC

 

STAG IV Seville, LLC

 

STAG IV Sun Prairie, LLC

 

STAG IV Waco, L.P.

 

STIR Investments GP IV, LLC

 

STAG GI Charlotte 2, LLC

 

STAG GI Charlotte, LLC

 

STAG GI Cleveland, LLC

 

STAG GI Goshen, LLC

 

STAG GI Madison, LLC

 

STAG GI Mooresville, LLC

 

STAG GI New Jersey, LLC

 

STAG GI O’Fallon, LLC

 

STAG GI Rogers, LLC

 

5.4-3

--------------------------------------------------------------------------------


 

STAG GI Salem, LLC

 

STAG GI Streetsboro, LLC

 

STAG GI Vonore, LLC

 

STAG GI Walker, LLC

 

STIR Lansing, LLC

 

STAG Louisville, LLC

 

STAG Conyers, LLC

 

STAG Fort Worth, LP

 

STAG TX GP, LLC

 

STAG Georgetown, LLC

 

STAG Gresham, LLC

 

STAG Hazelwood, LLC

 

STAG North Jackson, LLC

 

STAG Gloversville 1, LLC

 

STAG Gloversville 2, LLC

 

STAG Gloversville 3, LLC

 

STAG Gloversville 4, LLC

 

STAG Johnstown 1, LLC

 

STAG Johnstown 2, LLC

 

STAG Johnstown 3, LLC

 

STAG Johnstown 4, LLC

 

STAG Ware Shoals, LLC

 

STAG Greenwood 1, LLC

 

STAG Greenwood 2, LLC

 

STAG Holland 3, LLC

 

5.4-4

--------------------------------------------------------------------------------


 

STAG Independence, LLC

 

STAG Kansas City, LLC

 

STAG Lafayette 1, LLC

 

STAG Lafayette 2, LLC

 

STAG Lafayette 3, LLC

 

STAG Lansing 3, LLC

 

STAG Marion, LLC

 

STAG Novi, LLC

 

STAG O’Hara, LLC

 

STAG Parsons, LLC

 

STAG Phenix City, LLC

 

STAG Sterling Heights, LLC

 

STAG Wichita 1, LLC

 

STAG Wichita 2, LLC

 

STAG Wichita 3, LLC

 

STAG Wichita 4, LLC

 

STAG Arlington 2, L.P.

 

STAG TX GP 2, LLC

 

STAG Atlanta, LLC

 

STAG Avon, LLC

 

STAG Buffalo, LLC

 

STAG Chippewa Falls, LLC

 

STAG East Windsor, LLC

 

STAG Edgefield, LLC

 

STAG Franklin, LLC

 

5.4-5

--------------------------------------------------------------------------------


 

STAG Gahanna, LLC

 

STAG Huntersville, LLC

 

STAG Lansing 2, LLC

 

STAG Norton, LLC

 

STAG Orlando, LLC

 

STAG Pineville, LLC

 

STAG Portland, LLC

 

STAG Portland 2, LLC

 

STAG Reading, LLC

 

STAG Rogers 2, LLC

 

STAG Smithfield, LLC

 

STAG South Bend, LLC

 

STAG Spartanburg, LLC

 

STAG Portage, LLC

 

STAG Jackson, LLC

 

STAG El Paso, LP

 

STIR Investments GP, LLC

 

STAG Simpsonville, LLC

 

STAG Dallas, LLC

 

STAG Mebane 1, LLC

 

STAG Mebane 2, LLC

 

STAG De Pere, LLC

 

STAG Duncan, LLC

 

STAG Buena Vista, LLC

 

STAG Gurnee, LLC

 

5.4-6

--------------------------------------------------------------------------------


 

STAG Kansas City 2, LLC

 

STAG Chicopee, LLC

 

STAG Montgomery, LLC

 

STAG Smyrna, LLC

 

STAG Statham, LLC

 

STAG Harrisonburg, LLC

 

STAG Toledo, LLC

 

STAG Woodstock, LLC

 

STAG Orangeburg, LLC

 

STAG Columbia, LLC

 

ST STAG Golden, LLC

 

STAG Dekalb, LLC

 

STAG Ocala, LLC

 

STAG Marion 2, LLC

 

STAG Londonderry, LLC

 

STAG Mishawaka, LLC

 

STAG Houston 2, L.P.

 

STAG Idaho Falls, LLC

 

STAG Mt. Prospect, LLC

 

STAG Williamsport, LLC

 

STAG Kentwood, LLC

 

STAG Marshall, LLC

 

STAG Belvidere I, LLC

 

STAG Belvidere II, LLC

 

STAG Belvidere III, LLC

 

5.4-7

--------------------------------------------------------------------------------


 

STAG Belvidere IV, LLC

 

STAG Belvidere V, LLC

 

STAG Belvidere VI, LLC

 

STAG Belvidere VII, LLC

 

STAG Belvidere VIII, LLC

 

STAG Belvidere IX, LLC

 

STAG Nashville, LLC

 

STAG Catoosa, LLC

 

STAG New Berlin, LLC

 

STAG Hampstead, LLC

 

STAG New Hope, LLC

 

STAG Springfield, LLC

 

STAG Orlando 2, LLC

 

STAG North Jackson 2, LLC

 

STAG Mebane 3, LLC

 

STAG Shannon, LLC

 

STAG Lansing 4, LLC

 

STAG Harvard, LLC

 

STAG Sauk Village, LLC

 

STAG South Holland, LLC

 

STAG Mascot, LLC

 

STAG Janesville, LLC

 

STAG Allentown, LLC

 

STAG Nashua, LLC

 

STAG Strongsville, LLC

 

5.4-8

--------------------------------------------------------------------------------


 

STAG Columbus, LLC

 

STAG Savannah, LLC

 

STAG Garland, LP

 

STAG West Chester, LLC

 

STAG Calhoun, LLC

 

STAG Hebron, LLC

 

STAG Houston 3, LP

 

STAG East Troy, LLC

 

STAG New Berlin 2, LLC

 

STAG Jefferson City, LLC

 

STAG Savage, LLC

 

STAG Charlotte 3, LLC

 

STAG Charlotte 4, LLC

 

STAG Mountain Home, LLC

 

STAG El Paso 1, LP

 

STAG El Paso 2, LP

 

STAG El Paso 3, LP

 

STAG El Paso 4, LP

 

STAG Chester, LLC

 

STAG Mechanicsburg 1, LLC

 

STAG Mechanicsburg 2, LLC

 

STAG Mechanicsburg 3, LLC

 

STAG Mason 3, LLC

 

STAG Longmont, LLC

 

STAG Lenexa, LLC

 

5.4-9

--------------------------------------------------------------------------------


 

STAG Reno, LLC

 

STAG Yorkville, LLC

 

STAG Fort Wayne, LLC

 

STAG Murfreesboro, LLC

 

STAG Gurnee 2, LLC

 

STAG Germantown, LLC

 

STAG Elizabethtown, LLC

 

STAG Camarillo 1, LP

 

STAG Camarillo 2, LP

 

STAG CA GP, LLC

 

STAG Conyers 1, LLC

 

STAG Winston-Salem, LLC

 

STAG Spartanburg 3, LLC

 

STAG Houston 4, LP

 

STAG Burlington, LLC

 

STAG Greenville, LLC

 

STAG North Haven, LLC

 

STAG Plymouth 2, LLC

 

STAG Oakwood Village, LLC

 

STAG Stoughton 1, LLC

 

STAG Stoughton 2, LLC

 

STAG 5101 South Council Road, LLC

 

STAG Knoxville 2, LLC

 

STAG Clinton, LLC

 

5.4-10

--------------------------------------------------------------------------------


 

STAG Fairborn, LLC

 

STAG El Paso, 5, LP

 

STAG Phoenix, LLC

 

STAG Charlotte 5, LLC

 

STAG Machesney Park, LLC

 

STAG Macedonia, LLC

 

STAG Novi 2, LLC

 

STAG Grand Junction, LLC

 

STAG Tulsa, LLC

 

STAG Chattangooga 1, LLC

 

STAG Chattanooga 2, LLC

 

STAG Libertyville 1, LLC

 

STAG Libertyville 2, LLC

 

STAG Greer, LLC

 

STAG Piedmont 1, LLC

 

STAG Piedmont 2, LLC

 

STAG Piedmont 3, LLC

 

STAG Belvidere 10, LLC

 

STAG Conyers 2, LLC

 

STAG Durham, LLC

 

STAG Charlotte 6, LLC

 

STAG Shreveport, LLC

 

STAG Dayton 2, LLC

 

5.4-11

--------------------------------------------------------------------------------


 

STAG Laurens, LLC

 

STAG West Allis, LLC

 

STAG Garland 2, LP

 

5.4-12

--------------------------------------------------------------------------------


 

(ii)                                                                               
Affiliates.

 

Reference is made to subpart (iii) immediately below.

 

(iii)                                                                           
Directors and Senior Officers.

 

Senior Officers

 

Benjamin S. Butcher Chairman, Chairman of the Board, Chief Executive Officer and
President

Geoffrey G. Jervis, Executive Vice President, Chief Financial Officer and
Treasurer

Stephen C. Mecke, Executive Vice President and Chief Operating Officer

Jeffrey M. Sullivan, Executive Vice President, General Counsel and Secretary

David G. King, Executive Vice President and Director of Real Estate Operations

Michael C. Chase, Senior Vice President of Acquisitions

Bradford F. Sweeney, Senior Vice President of Acquisitions

 

Directors

 

Benjamin S. Butcher, Chairman of the Board, Chief Executive Officer and
President

Virgis W. Colbert, Director

Jeffrey D. Furber, Director

Larry T. Guillemette, Lead Director

Francis X. Jacoby III, Director

Christopher P. Marr, Director

Hans S. Weger, Director

 

Part (b).                                                  Restrictions on
Dividends.

 

Reference is made to the agreements in respect of the Indebtedness identified on
Schedule 5.15, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

5.4-13

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

Unaudited quarterly financial statements for the Parent for the quarter ended
September 30, 2015 — filed in the Parent’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2015

 

Unaudited quarterly financial statements for the Parent for the quarter ended
June 30, 2015 — filed in the Parent’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2015

 

Unaudited quarterly financial statements for the Parent for the quarter ended
March 31, 2015 — filed in the Parent’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2015

 

Audited financial statements for the Parent for the fiscal years ended
December 31, 2014, 2013 and 2012 for the Parent — filed in the Parent’s Annual
Report on Form 10-K for the year ended December 31, 2014

 

SCHEDULE 5.5

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15
EXISTING INDEBTEDNESS

 

Part (a).                                                  Existing Indebtedness

 

Loan

 

Balance (in
millions) as of
December 31,
2014

 

Balance (in
millions) as of
June 30, 2015

 

Balance (in
millions) as of
September 30,
2015

 

Interest Rate
Type

 

Interest Rate as of
September 30,
2015

 

Maturity
Date

 

Sun Life Assurance Company of Canada (U.S.) (Gahanna) (1)

 

$

3.4

 

$

3.4

 

$

3.2

 

FIXED

 

6.05%

 

06/01/16

 

Webster Bank N.A. (Norton)

 

5.7

 

5.6

 

5.6

 

FIXED

 

4.22%

 

08/04/16

 

Wells Fargo Bank, N.A. Unsecured Revolving Credit Facility

 

131.0

 

87.0

 

177.8

 

VARIABLE

 

LIBOR + 1.15%

 

12/18/19

 

Union Fidelity Life Insurance, Co. (Hazelwood) (2)

 

6.2

 

6.0

 

5.9

 

FIXED

 

5.81%

 

04/30/17

 

Webster Bank N.A. (Portland)

 

3.0

 

3.0

 

3.0

 

FIXED

 

3.66%

 

05/29/17

 

Webster Bank N.A. (East Windsor)

 

3.3

 

3.2

 

3.2

 

FIXED

 

3.64%

 

05/31/17

 

Connecticut General Life Insurance Company (Tranche 1)

 

58.1

 

57.6

 

57.4

 

FIXED

 

6.50%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 2)

 

59.1

 

58.6

 

58.3

 

FIXED

 

5.75%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 3)

 

16.6

 

16.5

 

16.5

 

FIXED

 

5.88%

 

02/01/18

 

Wells Fargo Bank, N.A. Unsecured Term Loan A

 

150.0

 

150.0

 

150.0

 

VARIABLE

 

LIBOR + 1.65%

 

03/31/22

 

Wells Fargo Bank, N.A. Unsecured Term Loan B

 

—

 

—

 

—

 

VARIABLE

 

LIBOR + 1.70%

 

03/21/21

 

Wells Fargo Bank, N.A. Unsecured Term Loan C

 

—

 

—

 

—

 

VARIABLE

 

LIBOR + 1.30%

 

09/29/20

 

Wells Fargo Bank, N.A. (CMBS loan)

 

65.6

 

64.7

 

64.3

 

FIXED

 

4.31%

 

12/01/22

 

Wells Fargo Bank, N.A. (CMBS Yorkville) (3)

 

4.3

 

4.3

 

4.2

 

FIXED

 

5.90%

 

08/01/17

 

National Life Insurance Company (Charlotte 5) (4)

 

—

 

5.0

 

4.9

 

FIXED

 

5.75%

 

08/10/16

 

Principal Life Insurance (CONYE2)(5)

 

—

 

—

 

6.0

 

FIXED

 

5.73%

 

05/05/17

 

Series A Unsecured Notes

 

50.0

 

50.0

 

50.0

 

FIXED

 

4.98%

 

10/01/24

 

Series B Unsecured Notes

 

50.0

 

50.0

 

50.0

 

FIXED

 

4.98%

 

07/01/26

 

Series C Unsecured Notes

 

80.0

 

80.0

 

80.0

 

FIXED

 

4.42%

 

12/30/26

 

Series D Unsecured Notes

 

—

 

100.0

 

100.0

 

FIXED

 

4.32%

 

02/20/25

 

Series E Unsecured Notes

 

—

 

20.0

 

20.0

 

FIXED

 

4.42%

 

02/20/27

 

Total

 

$

686.3

 

$

764.9

 

$

860.3

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)               The principal outstanding includes an unamortized fair market
value premium of $46 thousand, $0.1 million and $0.1 million as of September 30,
2015, June 30, 2015 and December 31, 2014, respectively.

 

(2)               The principal outstanding includes an unamortized fair market
value premium of $0.1 million, $0.1 million and $0.1 million as of September 30,
2015, June 30, 2015 and December 31, 2014, respectively.

 

(3)               The principal outstanding includes an unamortized fair market
value premium of $0.1 million, $0.1 million and $0.1 million as of September 30,
2015, June 30, 2015 and December 31, 2014, respectively.

 

(4)               The principal outstanding includes an unamortized fair market
value premium of $0.1 million and $0.1 million as of September 30, 2015 and
June 30, 2015, respectively.

 

(5)               The principal outstanding includes an unamortized fair market
value premium of $0.3 million as of September 30, 2015.

 

--------------------------------------------------------------------------------


 

Part (b).                                                  Secured Indebtedness.

 

Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

Part (c).                                                   Restrictions on
Indebtedness.

 

Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

5.15-2

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL  OPERATING PARTNERSHIP, L.P.

C/O STAG INDUSTRIAL, INC.

1 FEDERAL STREET, 23RD FLOOR

BOSTON, MASSACHUSETTS  02110

 

INFORMATION  RELATING TO PURCHASERS

 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

$

26,700,000

 

1095 Avenue of the Americas

 

 

 

New York, New York 10036

 

 

 

 

Securities to be registered in the name of Metropolitan Life Insurance Company)

 

(1)                                 All scheduled payments of principal and
interest by wire transfer of immediately available funds to:

 

Bank Name:

 

ABA Routing #:

 

Account No.:

 

Account Name:

 

Ref:

Stag Industrial Inc. 3.98% due 1/5/2023

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

 

(2)                                 All notices and communications:

 

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Bill Gardner

Emails: PPUCompliance@metlife.com and wgardner@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3)                                 Original notes delivered to:

 

Metropolitan Life Insurance Company

Investments Law

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Nicolette Lopez, Esq.

 

(4)                                 Taxpayer I.D. Number:

 

(5)                                 UK Passport Treaty Number (if applicable):

 

A-2

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

$

13,300,000

 

5600 N. River Road

 

 

 

Columbia Centre 1, Suite 300

 

 

 

Rosemont, IL 60018

 

 

 

 

Securities to be registered in the name of Lincoln Benefit Life Company)

 

(1)                                 All scheduled payments of principal and
interest by wire transfer of immediately available funds to:

 

Bank Name:

 

Location:

 

ABA:

 

A/C#:

 

A/C Name:

 

FFC:

 

Ref:

STAG Industrial Inc. 3.98% due 1/5/2023

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

 

(2)                                 All notices and communications:

 

Lincoln Benefit Life Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Bill Gardner

Emails: PPUCompliance@metlife.com and wgardner@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Lincoln Benefit Life Company

c/o MetLife Investment Advisors, LLC

 

A-3

--------------------------------------------------------------------------------


 

P.O. Box 1902, 10 Park Avenue

Morristown, NJ 07962-1902

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

and

 

Lincoln Benefit Life Company

5600 N. River Road

Columbia Centre 1, Suite 300

Rosemont, IL 60018

 

(3)                                 Original notes delivered to: (Physical Note)

 

Citibank 908

DTC NY Window

55 Water Street, 3rd floor

New York, NY  10041

A/c Number: LBL Other Life — Other (MetL) AC#: 234076

 

With COPIES OF THE NOTES emailed to lhill@metlife.com

 

(4)                                 Taxpayer I.D. Number:

 

(5)                                 UK Passport Treaty Number (if applicable):
N/A

 

A-4

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

$

25,000,000

 

Nationwide Investments — Private Placements

 

 

 

E-mail: ooinwpp@nationwide.com

 

 

 

One Nationwide Plaza (1-05-801)

 

 

 

Columbus, OH 43215-2220

 

 

 

 

Tax I.D.

 

Wiring instructions:

 

The Bank of New York Mellon

ABA

BNF:

F/A/O Nationwide Life Insurance Co. Acct

Attention:

PPN:

Security Description: STAG Industrial Operating Partnership, L.P., 3.98% Senior
Guaranteed Notes due January 5, 3023

 

All notices of payment on or in respect to the security should be sent to:

 

Nationwide Life Insurance Company

c/o The Bank of New York Mellon

Attention: P&I Department

P. O. Box 392003

Pittsburgh PA  15251

 

With a copy to:

 

Nationwide Life Insurance Company

Nationwide Investments - Investment Operations

One Nationwide Plaza (1-05-401)

Columbus, OH 43215-2220

 

The original note should be registered in the name of Nationwide Life Insurance
Company and delivered to:

 

The Depository Trust Company

570 Washington Blvd — 5th Floor

Jersey City, NJ  07310

 

A-5

--------------------------------------------------------------------------------


 

Attn: BNY Mellon/Branch Deposit Department

F/A/O Nationwide Life Insurance Co. Acct

 

A-6

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

 

$

10,000,000

 

525 Washington Blvd., 34th Floor

 

 

 

Jersey City, New Jersey 07310

 

 

 

Attention: Lynn Garofalo

 

 

 

Telephone Number: (201)743-6634

 

 

 

 

Account (s):                              AXA Equitable Life Insurance Company

IRS Employer Identification Number:         

 

Delivery Instructions

for direct private placement purchases notes issued in the name of AXA Equitable
Life Insurance Company:

 

Name and Address of Purchaser

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, New Jersey 07310

Attention: Lynn Garofalo

Telephone Number: (201) 743-6634

 

Manner of Payments and Notices:

 

All payments shall be made by wire transfer of immediately available funds to:

 

Account (s):

ABA No.:

Bank Account:

Custody Account:

Face Amount:

 

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

 

Notices of Payments and Written Confirmations:

 

All notices of payments and written confirmations of wire transfers should be
sent to:

 

A-7

--------------------------------------------------------------------------------


 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the America

37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212/969-6384 / 212-823-2873 / 212-969-2112

Email: cosmo.valente@abglobal.com

mike.maher@abglobal.com

mei.wong@abglobal.com

 

Address for all other communications:

 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Jeffrey Hughes

Telephone #: 212-823-2744

Email: jeffrey.hughes@abglobal.com

 

A-8

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

$

8,000,000

 

6000 Westown Parkway

 

 

 

West Des Moines, IA 50266

 

 

 

Attention: Investment Department — Private Placements

 

 

 

888-221-123

 

 

 

515-221-0329 (fax)

 

 

 

privateplacements@american-equity.com

 

 

 

 

Physical Delivery: effective 4.22.2013

DTCC

Newport Office Center

570 Washington Blvd

Jersey City, NJ 07310

5th Floor/NY Window/Robert Mendez

FBO State Street Bank & Trust for account BEV3

CUSIP/PPN:                                  

Security Description:                                  

 

Payments:

All payments on or in respect of the Notes shall be made in immediately
available funds to:

ABA #

Account #

REFERENCE: (PPN/CUSIP, Security Description, Interest Rate, Maturity
Date, Interest

Amount, Principal and Premium Amount)

 

Notices:

All notices and communications relating to payments should be addressed to:

 

American Equity Investment Life Insurance Co.

Attn: Asset Administration

6000 Westown Parkway

West Des Moines, IA 50266

515-221-0329 fax

 

Financial information, covenant compliance and all other non-payment notices and
communications to be addressed as first provided above.

 

Name of Nominee in which notes are to be issued: CHIMEFISH & CO

 

A-9

--------------------------------------------------------------------------------


 

Tax ID:

 

A-10

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

$

4,000,000

 

8515 East Orchard Road, 3T2

 

 

 

Greenwood Village, CO 80111

 

 

 

Attn: Investments Division

 

 

 

 

US TIN:

 

UK DTTP No.:

 

PAYMENT INSTRUCTIONS — ALL PAYMENTS SHALL BE MADE BY WIRE TRANSFER AS FOLLOWS:

 

ABA No.:

BNF:

Account No.:

Account Name: Great-West Life & Annuity Insurance Company

Attn: Income Collection Department

Reference: Security Description and PPN

 

NOTICES AND COMMUNICATIONS

 

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Email: bond_compliance@greatwest.com

Fax: (303) 737-6193

 

PHYSICAL DELIVERY OF SECURITIES - NEW ISSUE

 

The Depository Trust Company

570 Washington Boulevard, 5th Floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

Reference: Great-West Life & Annuity Insurance Company/Acct No. 299511

 

A-11

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

$

4,000,000

 

8515 East Orchard Road, 3T2

 

 

 

Greenwood Village, CO 80111

 

 

 

Attn: Investments Division

 

 

 

 

US TIN:

 

UK DTTP No.:

 

PAYMENT INSTRUCTIONS — ALL PAYMENTS SHALL BE MADE BY WIRE TRANSFER AS FOLLOWS:

 

ABA No.:

BNF:

Account No.:

Account Name:

Attn:

Reference: Security Description and PPN

 

NOTICES AND COMMUNICATIONS

 

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Email: bond_compliance@greatwest.com

Fax: (303) 737-6193

 

PHYSICAL DELIVERY OF SECURITIES - NEW ISSUE

 

The Depository Trust Company

570 Washington Boulevard, 5th Floor

Jersey City, NJ 07310

Attn: BNY Mellon/Branch Deposit Department

Reference: Great-West Life & Annuity Insurance Company/Acct No. 640935

 

A-12

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

$

6,000,000

 

7 Hanover Square

 

 

 

New York, NY 10004-2616

 

 

 

Attn: Barry Scheinholtz

 

 

 

Investment Department 9-A

 

 

 

FAX # (212) 919-2658

 

 

 

Email address: bscheinholtz@glic.com

 

 

 

 

Notes to be registered in the name of:

 

The Guardian Life Insurance Company of America
TAX ID NO.

 

And deliver to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center – 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C

 

Payment by wire to:

 

FED ABA #

Chase/NYC/CTR/BNF

A/C

Reference A/C

 

Address for all communications and notices:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Barry Scheinholtz

Investment Department 9-A

FAX # (212) 919-2658

Email address: bscheinholtz@glic.com

 

A-13

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

$

2,250,000

 

6000 American Parkway

 

 

 

Madison, Wisconsin 53783-0001

 

 

 

Attention: Investment Division-Private Placements

 

 

 

dvoge@amfam.com

 

 

 

 

Name of Nominee in which Notes are to be issued: BAND & CO.

 

Payments

 

All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:

 

ABA

Beneficial Account

FFC to American Family Trust Account

Cash & Privates

Credit for PPN:

 

Accompanying Information:

 

Name of Issuer: Stag Industrial Operating Partnership, L.P.

Description of Security: 3.98% Senior Guaranteed Notes due January 5, 2023

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made

 

Notices Related to Payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

All Other Notices:

 

American Family Life Insurance Company

6000 American Parkway

 

A-14

--------------------------------------------------------------------------------


 

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

Notices Regarding Audit Confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Private Placements

dvoge@amfam.com

 

Name of Nominee in which Notes are to be issued: BAND & CO.

 

Taxpayer I.D. Number:

 

Physical Delivery:

 

US Bank Milwaukee, N.A.
Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

A-15

--------------------------------------------------------------------------------


 

 

 

PRINCIPAL AMOUNT OF

 

NAME AND ADDRESS OF PURCHASER

 

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

$

750,000

 

6000 American Parkway

 

 

 

Madison, Wisconsin 53783-0001

 

 

 

Attention: Investment Division-Private Placements

 

 

 

dvoge@amfam.com

 

 

 

 

Name of Nominee in which Notes are to be issued: BAND & CO.

 

Payments

 

All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:

 

ABA #

Beneficial Account #

FFC to American Family Trust Account

Privates

Credit for PPN:

 

Accompanying Information:

Name of Issuer: Stag Industrial Operating Partnership, L.P.

Description of Security: 3.98% Senior Guaranteed Notes due January 5, 2023

PPN:

Due date and application (as among principal, premium and interest) of the
payment being made

 

Notices Related to Payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

All Other Notices:

 

American Family Life Insurance Company

6000 American Parkway

 

A-16

--------------------------------------------------------------------------------


 

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

Notices Regarding Audit Confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Private Placements

dvoge@amfam.com

 

Name of Nominee in which Notes are to be issued: BAND & CO.

 

Taxpayer I.D. Number:

 

Physical Delivery:

 

US Bank Milwaukee, N.A.

Attn: Julie Wiza (MK-WI-T15C)
Trust Officer, Account Manager
777 E. Wisconsin Ave.

Milwaukee, WI 53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 53783-0001

Attention: Investment Division-Private Placements

dvoge@amfam.com

 

A-17

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

FORM OF PARENT GUARANTY

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of December 15,
2015, by STAG INDUSTRIAL, INC., a Maryland corporation (“Guarantor”), for the
benefit of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below).  The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”

 

RECITALS:

 

I.                    STAG Industrial Operating Partnership, L.P., a Delaware
limited partnership (the “Issuer”), is entering into a Note Purchase Agreement
dated as of December 1, 2015 (as amended, modified, supplemented or restated
from time to time, the “Note Purchase Agreement”) with the Persons listed on the
signature pages thereto (the “Purchasers”) simultaneously with the delivery of
this Guaranty.  Capitalized terms used herein have the meanings specified in the
Note Purchase Agreement unless otherwise defined herein.

 

II.                    The Issuer has authorized the issuance and sale, pursuant
to the Note Purchase Agreement, of its $100,000,000 aggregate principal amount
of its 3.98% Senior Guaranteed Notes due January 5, 2023 (the “Notes”).

 

III.                   Guarantor is a limited partner of, and holds Equity
Interests in, Issuer and will benefit from the financing arrangements
contemplated by the Note Purchase Agreement.

 

IV.                     This Guaranty is integral to the transactions
contemplated by the Note Purchase Agreement, and the execution and delivery
hereof is a condition precedent to the Purchasers’ obligations to purchase the
Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees payment of the Guaranteed Obligations
(hereinafter defined) and hereby agrees as follows:

 

SECTION 1.                                             NATURE OF GUARANTY.

 

Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise),
(b) all costs, attorneys’ fees and expenses incurred by any holder in connection
with the

 

SCHEDULE C-1

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

collection or enforcement thereof, and (c) any other sums which may become due
under the terms and provisions of the Notes, the Note Purchase Agreement or any
other instrument referred to therein, (all such obligations described in
clauses (a), (b) and (c) above are herein called the “Guaranteed Obligations”). 
Issuer’s books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon Guarantor and conclusive for the purpose of establishing the amount
of the Guaranteed Obligations.  This Guaranty shall not be affected by the
genuineness, validity, regularity, or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Guarantor represents and warrants that it is incorporated and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, then Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the holders, pursuant to Section 14.2 of the Note Purchase
Agreement, so that no withholding tax is imposed on such payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

SECTION 4.                                             WAIVER OF NOTICES.

 

Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which Guarantor might otherwise be entitled.

 

SECTION 5.                                             NO SUBROGATION.

 

Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the holders and shall forthwith be paid to the holders,
to reduce the

 

C-1-2

--------------------------------------------------------------------------------


 

amount of the Guaranteed Obligations, whether matured or unmatured as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Guarantor agrees that the holders may, at any time and from time to time, and
without notice to Guarantor, make any agreement with Issuer or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of Guarantor under this Guaranty.  Guarantor waives any defense
arising by reason of any disability or other defense of Issuer or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that Guarantor’s obligations exceed or are more burdensome
than those of Issuer and waives the benefit of any statute of limitations
affecting the liability of Guarantor hereunder.  Guarantor waives any right to
enforce any remedy which Guarantor now has or may hereafter have against Issuer
and waives any benefit of and any right to participate in any security now or
hereafter held for the benefit of the holders.  Further, Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Guarantor
waives diligence by any of the holders and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any holder to exhaust any right or remedy or to
take any action against Issuer, any other guarantor, or any other person,
entity, or property before enforcing this Guaranty against Guarantor.

 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to Guarantor, whether now existing or hereafter
arising and whether those obligations

 

C-1-3

--------------------------------------------------------------------------------


 

are (a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to Guarantor, (c) held
by or are to be held by Guarantor, (d) created directly or acquired by
assignment or otherwise, or (e) evidenced in writing (the “Subordinated Debt”)
to the indefeasible payment in full of all Guaranteed Obligations.  Guarantor
agrees not to accept any payment of such Subordinated Debt from Issuer if a
Default exists.  If Guarantor receives any payment of any Subordinated Debt in
violation of the foregoing, then Guarantor shall hold that payment in trust for
the benefit of the holders, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantor immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                    Guarantor shall indemnify each holder (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or any of the Companies arising out
of, in connection with, or as a result of (i) the execution or delivery or
enforcement of this Guaranty or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder,
the consummation of the transactions contemplated hereby; or (ii) any actual or
prospective claim, litigation, investigation, or proceeding relating to any of
the foregoing, whether based on contract, tort, or any other theory, whether
brought by a third party or by any of the Companies, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(b)                     Guarantor shall pay holders upon demand the amount of
any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Required Holders may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any holder in any
case commenced by or against Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

 

C-1-4

--------------------------------------------------------------------------------


 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and Guarantor.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to Guarantor,
then to the address as follows: c/o STAG Industrial, Inc., One Federal Street,
23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S. Butcher, Chief
Executive Officer, Telecopier No.: (617) 574-0052, with a copy to c/o STAG
Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts 02110,
Attention: Jeffrey M. Sullivan, Esq., Telecopier No.: (617) 574-0052. Any party
to this Guaranty may change its address, telecopier or telephone number for
notices and other communications in accordance with the terms and provisions set
forth in Section 18 of the Note Purchase Agreement.

 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind Guarantor and its successors and assigns, provided
that Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of the Required Holders (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the holders and their respective successors and assigns and the holders
may, without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell or participate the Guaranteed Obligations and this
Guaranty, in whole or in part.  Guarantor agrees that the holders may disclose
to any prospective purchaser and any purchaser of all or part of the Notes any
and all information in the holders’ possession concerning Guarantor, this
Guaranty, and any security for this Guaranty to the extent permitted under, and
in compliance with, the terms of the Note Purchase Agreement.

 

C-1-5

--------------------------------------------------------------------------------


 

SECTION 16.                                      CONDITION OF ISSUER.

 

Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantor requires,
and that no holder shall have any duty, and Guarantor is not relying on any
holder at any time, to disclose to Guarantor any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantor for the benefit of the holders or any term or
provision thereof.

 

SECTION 19.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)                    GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                     SUBMISSION TO JURISDICTION.  GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR THE NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR THE NOTE PURCHASE AGREEMENT AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)                     WAIVER OF VENUE.  GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT IN ANY COURT REFERRED TO IN

 

C-1-6

--------------------------------------------------------------------------------


 

SECTION 19(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18
OF THE NOTE PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON
GUARANTOR A COPY IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR
GUARANTOR (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

SECTION 21.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-1-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC., a Maryland

corporation

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Executive Vice President and

 

 

 

Chief Operating Officer

 

C-1-8

--------------------------------------------------------------------------------


 

SCHEDULE C-2

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of
December 15, 2015, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Issuer”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 20
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below).  The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

 

RECITALS:

 

I.                    STAG Industrial Operating Partnership, L.P., a Delaware
limited partnership (the “Issuer”), is entering into a Note Purchase Agreement
dated as of December 1, 2015 (as amended, modified, supplemented or restated
from time to time, the “Note Purchase Agreement”) with the Persons listed on the
signature pages thereto (the “Purchasers”) simultaneously with the delivery of
this Guaranty.  Capitalized terms used herein have the meanings specified in the
Note Purchase Agreement unless otherwise defined herein.

 

II.                    The Issuer has authorized the issuance and sale, pursuant
to the Note Purchase Agreement, of its $100,000,000 aggregate principal amount
of its 3.98% Senior Guaranteed Notes due January 5, 2023 (the “Notes”).

 

III.                   Each Guarantor is a Subsidiary of Issuer and will,
directly or indirectly, benefit from the financing arrangements contemplated by
the Note Purchase Agreement.

 

IV.                     This Guaranty is integral to the transactions
contemplated by the Note Purchase Agreement, and the execution and delivery
hereof is a condition precedent to the Purchasers’ obligation to purchase the
Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantors hereby jointly and severally guarantee payment of the
Guaranteed Obligations (hereinafter defined) and hereby agree as follows:

 

SECTION 1.                                             NATURE OF GUARANTY.

 

Each Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guarantee of payment and not merely as a guarantee of
collection, the due and punctual payment in full of (a) the principal of,
Make-Whole Amount, if any, and interest on (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for

 

SCHEDULE C-2

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

post-filing or post-petition interest is allowed in such proceeding), and any
other amounts due under, the Notes when and as the same shall become due and
payable (whether at stated maturity or by required or optional prepayment or by
acceleration or otherwise), (b) all costs, attorneys’ fees and expenses incurred
by any holder in connection with the collection or enforcement thereof, and
(c) any other sums which may become due under the terms and provisions of the
Notes, the Note Purchase Agreement or any other instrument referred to
therein, (all such obligations described in clauses (a), (b) and (c) above are
herein called the “Guaranteed Obligations”).  Issuer’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Each Guarantor represents and warrants that it is formed and resident in the
United States of America.  All payments by any Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes.  If any Guarantor must make a payment under this Guaranty, then such
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the holders, pursuant to Section 14.2
of the Note Purchase Agreement, so that no withholding tax is imposed on such
payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

SECTION 4.                                             WAIVER OF NOTICES.

 

Each Guarantor waives notice of the acceptance of this Guaranty and of the
extension or continuation of the Guaranteed Obligations or any part thereof. 
Each Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment, notice of intent to accelerate, notice of acceleration, and
any other notices to which any Guarantor might otherwise be entitled.

 

C-2-2

--------------------------------------------------------------------------------


 

SECTION 5.                                             NO SUBROGATION.

 

No Guarantor shall exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the holders and shall forthwith be paid to the
holders, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Each Guarantor agrees that the holders may, at any time and from time to time,
and without notice to Guarantors, make any agreement with Issuer or with any
other person or entity liable on any of the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of Issuer or any
other guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that any Guarantor’s obligations exceed or are more
burdensome than those of Issuer and waives the benefit of any statute of
limitations affecting the liability of any Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against Issuer and waives any benefit of and any right to
participate in any security now or hereafter held for the benefit of the
holders.  Further, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the holders and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring any holders to exhaust any right or
remedy or to take any action against Issuer, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,

 

C-2-3

--------------------------------------------------------------------------------


 

bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Each Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to such Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to such Guarantor, (c) held by or are to be held by
such Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations.  Each Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists.  If any
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then such Guarantor shall hold that payment in trust for the benefit
of the holders, in the form received (with any necessary endorsements), to be
applied to the Guaranteed Obligations, whether matured or unmatured, as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                    Each Guarantor shall indemnify each holder (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or any of the Companies arising out
of, in connection with, or as a result of (i) the execution or delivery or
enforcement of this Guaranty or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder,
the consummation of the transactions contemplated hereby; or (ii) any actual or
prospective claim, litigation, investigation, or proceeding relating to any of
the foregoing, whether based on contract, tort, or any other theory, whether
brought by a third party or by any of the Companies, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by

 

C-2-4

--------------------------------------------------------------------------------


 

final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

 

(b)                     Each Guarantor shall pay holders upon demand the amount
of any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Required Holders may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any holder in any
case commenced by or against any Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of
Guarantors under the preceding sentence shall survive termination of this
Guaranty.

 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and each Guarantor.  Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, then to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to any
Guarantor, then to the address as follows: c/o STAG Industrial, Inc., One
Federal Street, 23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S.
Butcher, Chief Executive Officer, Telecopier No.: (617) 574-0052, with a copy to
c/o STAG Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts
02110, Attention: Jeffrey M. Sullivan, Esq., Telecopier No.: (617) 574-0052. 
Any party to this Guaranty may change its address, telecopier or telephone
number for notices and other communications in accordance with the terms and
provisions set forth in Section 18 of the Note Purchase Agreement.

 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

C-2-5

--------------------------------------------------------------------------------


 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind each Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of the Required Holders (and any
attempted assignment without such consent shall be void); and (b) inure to the
benefit of each of the holders and their respective successors and assigns and
the holders may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell or participate the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor agrees that
the holders may disclose to any prospective purchaser and any purchaser of all
or part of the Notes any and all information in the holders’ possession
concerning any Guarantor, this Guaranty, and any security for this Guaranty to
the extent permitted under, and in compliance with, the terms of the Note
Purchase Agreement.

 

SECTION 16.                                      CONDITION OF ISSUER.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantors require,
and that no holder shall have any duty, and Guarantors are not relying on any
holder at any time, to disclose to Guarantors any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantors’ accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantors in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the holders or any term or
provision thereof.

 

SECTION 19.                                      REPRESENTATIONS AND WARRANTIES.

 

By execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Note Purchase Agreement are applicable by their terms to such Guarantor and
shall be imposed upon such Guarantor, and each Guarantor reaffirms that each
such representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 17 above
in favor of the holders.  In the event the Note Purchase Agreement shall cease
to remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, such terms,

 

C-2-6

--------------------------------------------------------------------------------


 

covenants, and agreements of the Note Purchase Agreement incorporated herein by
this reference and which are, by their terms, made applicable to any Guarantors
shall nevertheless continue in full force and effect as obligations of each
Guarantor under this Guaranty.

 

SECTION 20.                                      ADDITIONAL GUARANTORS.

 

The initial Guarantors hereunder shall be each of the Subsidiary Guarantors of
Issuer that are signatories hereto and that are listed on Schedule 1 attached
hereto.  From time to time subsequent to the time hereof, additional Subsidiary
Guarantors of Issuer may become parties hereto as additional Guarantors (each an
“Additional Guarantor”) by executing a counterpart of this Guaranty in the form
of Exhibit A attached hereto.  Upon delivery of any such counterpart to each
holder of Notes, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent not to cause any Subsidiary Guarantor of
Issuer to become an Additional Guarantor hereunder.  This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

SECTION 21.                                      RELEASE OF GUARANTORS

 

A Guarantor may be released from its obligations under this Guaranty in
accordance with the Note Purchase Agreement.

 

SECTION 22.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)                    GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                     SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR THE NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO

 

C-2-7

--------------------------------------------------------------------------------


 

THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                     WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT IN ANY COURT REFERRED TO IN SECTION 22(b).  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18
OF THE NOTE PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY
GUARANTOR A COPY IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR ISSUER
AND PARENT (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

SECTION 23.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

SECTION 24.                                      ACKNOWLEDGMENT OF BENEFITS;
CONTRIBUTION; EFFECT OF AVOIDANCE PROVISIONS.

 

(a)                    Each Guarantor acknowledges that it has received, or will
receive, significant financial and other benefits, either directly or
indirectly, from the issue of the Notes by the Issuer to the Purchasers pursuant
to the Note Purchase Agreement; that the benefits received by such Guarantor are
reasonably equivalent consideration for such Guarantor’s execution of this
Guaranty; and that such benefits include, without limitation, the access to
capital afforded to the Issuer pursuant to the Note Purchase Agreement from
which the activities of such Guarantor will be supported, the refinancing of
certain existing indebtedness of Issuer and such Guarantor from

 

C-2-8

--------------------------------------------------------------------------------


 

the proceeds of the sale of the Notes, and the ability to refinance that
indebtedness at a lower interest rate and otherwise on more favorable terms than
would be available to it if the Unencumbered Property owned by such Guarantor’s
were being financed on a stand-alone basis.  Each Guarantor is executing this
Agreement in consideration of those benefits received by it.

 

(b)                     Each Guarantor hereby agrees as among themselves that,
in connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)                     It is the intent of each Guarantor and the holders that
in any proceeding under any Debtor Relief Laws, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the holders under the Note Purchase Agreement)
to be avoidable or unenforceable against such Guarantor in such proceeding as a
result of applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise. 
The laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement) shall be determined
in any such proceeding are referred to herein as “Avoidance Provisions.” 
Accordingly, to the extent that the obligations of a Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Guaranteed Obligations are deemed to have been incurred by such Guarantor under
the Avoidance Provisions, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the holders under the
Note Purchase Agreement), to be subject to avoidance under the Avoidance
Provisions or (B) the amount which, as of the time demand is made hereunder upon
such Guarantor for payment on account of the Guaranteed Obligations, would not
cause the obligations of such Guarantor hereunder (or any other obligations of
such Guarantor to the holders under the Note Purchase Agreement), to be subject
to avoidance under the Avoidance Provisions.  The provisions under this
Section are intended solely to preserve the rights of the holders hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this
Section as against the holders that would not otherwise be available to such
Person under the Avoidance Provisions.

 

C-2-9

--------------------------------------------------------------------------------


 

SECTION 25.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-2-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

SUBSIDIARY GUARANTORS:

 

STAG Investments Holdings III, LLC

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STIR Investments GP III, LLC

STAG III Sergeant Bluff, LLC

STAG III Maryland Borrower, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STAG Investments Holdings IV, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

STAG IV Rural Hall, LLC

 

SCHEDULE C-2-11

--------------------------------------------------------------------------------


 

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STIR Investments GP IV, LLC

STAG GI Investments Holdings, LLC

STAG GI New Jersey, LLC

STAG Industrial Holdings, LLC

STAG TX GP 2, LLC

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Huntersville, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Portage, LLC

STAG Jackson, LLC

STIR Investments GP, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG Mebane 1, LLC

STAG Mebane 2, LLC

STAG De Pere, LLC

STAG Duncan, LLC,

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Kansas City 2, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG Dekalb, LLC

 

C-2-12

--------------------------------------------------------------------------------


 

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Mishawaka, LLC

STAG Idaho Falls, LLC

STAG Mt. Prospect, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

STAG Savage, LLC

 

C-2-13

--------------------------------------------------------------------------------


 

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG CA GP, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

STAG Spartanburg 3, LLC

STAG Burlington, LLC

STGA Greenville, LLC

STAG North Haven, LLC

STAG Plymouth 2, LLC

STAG Oakwood Village, LLC

STAG Stoughton 1, LLC

STAG Stoughton 2, LLC

STAG 5101 South Council Road, LLC

STAG Knoxville 2, LLC

STAG Clinton, LLC

STAG Fairborn, LLC

STAG Phoenix, LLC

STAG Machesney Park, LLC

STAG Macedonia, LLC

STAG Novi 2, LLC

STAG Grand Junction, LLC

STAG Tulsa, LLC

STAG Chattanooga 1, LLC

STAG Chattanooga 2, LLC

STAG Libertyville 1, LLC

STAG Libertyville 2, LLC

STAG Greer, LLC

STAG Piedmont 1, LLC

STAG Piedmont 2, LLC

STAG Piedmont 3, LLC

STAG Belvidere 10, LLC

 

C-2-14

--------------------------------------------------------------------------------


 

STAG Durham, LLC

STAG Charlotte 6, LLC

STAG Shreveport, LLC

STAG Dayton 2, LLC

STAG Laurens, LLC

STAG West Allis, LLC

STAG Loudon, LLC

each a Delaware limited liability company,

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

 

 

STAG III Arlington, L.P.,

 

a Delaware limited partnership,

 

 

 

 

By:

STIR Investments GP III, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

 

 

STAG IV Waco, L.P.,

 

a Delaware limited partnership,

 

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

STAG III Sparks, LLC,

 

a Maryland limited liability company,

 

 

 

 

 

 

 

By:

 

 

 

Name: Stephen C. Mecke

 

 

Title: Authorized Officer

 

 

C-2-15

--------------------------------------------------------------------------------


 

STAG Arlington 2, L.P.

STAG Houston 2, L.P.

STAG Garland, LP

STAG Houston 3, LP

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

STAG Houston 4, LP

STAG El Paso 5, LP

STAG Garland 2, LP

each a Delaware limited partnership,

 

By:

STAG TX GP 2, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG Camarillo 1, LP

 

STAG Camarillo 2, LP

 

each a Delaware limited partnership,

 

 

 

 

By:

STAG CA GP, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

 

 

STAG El Paso, LP,

 

a Delaware limited partnership,

 

 

 

 

By:

STIR Investments GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

 

C-2-16

--------------------------------------------------------------------------------


 

INITIAL GUARANTORS

 

STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

C-2-17

--------------------------------------------------------------------------------


 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG IV Waco, L.P., a Delaware limited partnership

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

C-2-18

--------------------------------------------------------------------------------


 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STAG Lansing 2, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG Portage, LLC, a Delaware limited liability company

 

STAG Jackson, LLC, a Delaware limited liability company

 

STAG El Paso, LP, a Delaware limited partnership

 

STIR Investments GP, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

C-2-19

--------------------------------------------------------------------------------


 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Houston 2, L.P., a Delaware limited partnership

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Kentwood, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

C-2-20

--------------------------------------------------------------------------------


 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Garland, LP, a Delaware limited partnership

 

STAG West Chester, LLC, a Delaware limited liability company

 

STAG Calhoun, LLC, a Delaware limited liability company

 

C-2-21

--------------------------------------------------------------------------------


 

STAG Hebron, LLC, a Delaware limited liability company

 

STAG Houston 3, LP, a Delaware limited partnership

 

STAG East Troy, LLC, a Delaware limited liability company

 

STAG New Berlin 2, LLC, a Delaware limited liability company

 

STAG Jefferson City, LLC, a Delaware limited liability company

 

STAG Savage, LLC, a Delaware limited liability company

 

STAG Charlotte 3, LLC, a Delaware limited liability company

 

STAG Charlotte 4, LLC, a Delaware limited liability company

 

STAG Mountain Home, LLC, a Delaware limited liability company

 

STAG El Paso 1, LP, a Delaware limited partnership

 

STAG El Paso 2, LP, a Delaware limited partnership

 

STAG El Paso 3, LP, a Delaware limited partnership

 

STAG El Paso 4, LP, a Delaware limited partnership

 

STAG Chester, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

STAG Mason 3, LLC, a Delaware limited liability company

 

STAG Longmont, LLC, a Delaware limited liability company

 

STAG Lenexa, LLC, a Delaware limited liability company

 

STAG Reno, LLC, a Delaware limited liability company

 

STAG Fort Wayne, LLC, a Delaware limited liability company

 

STAG Murfreesboro, LLC, a Delaware limited liability company

 

STAG Gurnee 2, LLC, a Delaware limited liability company

 

STAG Germantown, LLC, a Delaware limited liability company

 

STAG Elizabethtown, LLC, a Delaware limited liability company

 

STAG Camarillo 1, LP, a Delaware limited partnership

 

C-2-22

--------------------------------------------------------------------------------


 

STAG Camarillo 2, LP, a Delaware limited partnership

 

STAG CA GP, LLC, a Delaware limited liability company

 

STAG Conyers 1, LLC, a Delaware limited liability company

 

STAG Winston-Salem, LLC, a Delaware limited liability company

 

STAG Spartanburg 3, LLC, a Delaware limited liability company

 

STAG Houston 4, LP, a Delaware limited partnership

 

STAG Burlington, LLC, a Delaware limited liability company

 

STGA Greenville, LLC, a Delaware limited liability company

 

STAG North Haven, LLC, a Delaware limited liability company

 

STAG Plymouth 2, LLC, a Delaware limited liability company

 

STAG Oakwood Village, LLC, a Delaware limited liability company

 

STAG Stoughton 1, LLC, a Delaware limited liability company

 

STAG Stoughton 2, LLC, a Delaware limited liability company

 

STAG 5101 South Council Road, LLC, a Delaware limited liability company

 

STAG Knoxville 2, LLC, a Delaware limited liability company

 

STAG Clinton, LLC, a Delaware limited liability company

 

STAG Fairborn, LLC, a Delaware limited liability company

 

STAG El Paso 5, LP, a Delaware limited partnership

 

STAG Phoenix, LLC, a Delaware limited liability company

 

STAG Machesney Park, LLC, a Delaware limited liability company

 

STAG Macedonia, LLC, a Delaware limited liability company

 

STAG Novi 2, LLC, a Delaware limited liability company

 

STAG Grand Junction, LLC, a Delaware limited liability company

 

STAG Tulsa, LLC, a Delaware limited liability company

 

STAG Chattanooga 1, LLC, a Delaware limited liability company

 

STAG Chattanooga 2, LLC, a Delaware limited liability company

 

STAG Libertyville 1, LLC, a Delaware limited liability company

 

C-2-23

--------------------------------------------------------------------------------


 

STAG Libertyville 2, LLC, a Delaware limited liability company

 

STAG Greer, LLC, a Delaware limited liability company

 

STAG Piedmont 1, LLC, a Delaware limited liability company

 

STAG Piedmont 2, LLC, a Delaware limited liability company

 

STAG Piedmont 3, LLC, a Delaware limited liability company

 

STAG Belvidere 10, LLC, a Delaware limited liability company

 

STAG Durham, LLC, a Delaware limited liability company

 

STAG Charlotte 6, LLC, a Delaware limited liability company

 

STAG Shreveport, LLC, a Delaware limited liability company

 

STAG Dayton 2, LLC, a Delaware limited liability company

 

STAG Laurens, LLC, a Delaware limited liability company

 

STAG West Allis, LLC, a Delaware limited liability company

 

STAG Loudon, LLC, a Delaware limited liability company

 

STAG Garland 2, LP, a Delaware limited partnership

 

C-2-24

--------------------------------------------------------------------------------


 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of December 15, 2015, executed
and delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to
that certain Note Purchase Agreement dated as of December 1, 2015 (as from time
to time may be amended, modified, or restated, the “Note Purchase Agreement”),
by and among Stag Industrial Operating Partnership, L.P., as Issuer, STAG
Industrial, Inc., a Maryland corporation, as Parent of Issuer and the holders
from time to time of the Notes.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Subsidiary Guaranty.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of        , 20  .

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-25

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARY GUARANTORS



STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

C-2-26

--------------------------------------------------------------------------------


 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG IV Waco, L.P., a Delaware limited partnership

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

C-2-27

--------------------------------------------------------------------------------


 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STAG Lansing 2, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG Portage, LLC, a Delaware limited liability company

 

STAG Jackson, LLC, a Delaware limited liability company

 

STAG El Paso, LP, a Delaware limited partnership

 

STIR Investments GP, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

C-2-28

--------------------------------------------------------------------------------


 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Houston 2, LP, a Delaware limited partnership

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Kentwood, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

C-2-29

--------------------------------------------------------------------------------


 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Garland, LP, a Delaware limited partnership

 

STAG West Chester, LLC, a Delaware limited liability company

 

STAG Calhoun, LLC, a Delaware limited liability company

 

C-2-30

--------------------------------------------------------------------------------


 

STAG Hebron, LLC, a Delaware limited liability company

 

STAG Houston 3, LP, a Delaware limited partnership

 

STAG East Troy, LLC, a Delaware limited liability company

 

STAG New Berlin 2, LLC, a Delaware limited liability company

 

STAG Jefferson City, LLC, a Delaware limited liability company

 

STAG Savage, LLC, a Delaware limited liability company

 

STAG Charlotte 3, LLC, a Delaware limited liability company

 

STAG Charlotte 4, LLC, a Delaware limited liability company

 

STAG Mountain Home, LLC, a Delaware limited liability company

 

STAG El Paso 1, LP, a Delaware limited partnership

 

STAG El Paso 2, LP, a Delaware limited partnership

 

STAG El Paso 3, LP, a Delaware limited partnership

 

STAG El Paso 4, LP, a Delaware limited partnership

 

STAG Chester, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

STAG Mason 3, LLC, a Delaware limited liability company

 

STAG Longmont, LLC, a Delaware limited liability company

 

STAG Lenexa, LLC, a Delaware limited liability company

 

STAG Reno, LLC, a Delaware limited liability company

 

STAG Fort Wayne, LLC, a Delaware limited liability company

 

STAG Murfreesboro, LLC, a Delaware limited liability company

 

STAG Gurnee 2, LLC, a Delaware limited liability company

 

STAG Germantown, LLC, a Delaware limited liability company

 

STAG Elizabethtown, LLC, a Delaware limited liability company

 

STAG Camarillo 1, LP, a Delaware limited partnership

 

C-2-31

--------------------------------------------------------------------------------


 

STAG Camarillo 2, LP, a Delaware limited partnership

 

STAG CA GP, LLC, a Delaware limited liability company

 

STAG Conyers 1, LLC, a Delaware limited liability company

 

STAG Winston-Salem, LLC, a Delaware limited liability company

 

STAG Spartanburg 3, LLC, a Delaware limited liability company

 

STAG Houston 4, LP, a Delaware limited partnership

 

STAG Burlington, LLC, a Delaware limited liability company

 

STGA Greenville, LLC, a Delaware limited liability company

 

STAG North Haven, LLC, a Delaware limited liability company

 

STAG Plymouth 2, LLC, a Delaware limited liability company

 

STAG Oakwood Village, LLC, a Delaware limited liability company

 

STAG Stoughton 1, LLC, a Delaware limited liability company

 

STAG Stoughton 2, LLC, a Delaware limited liability company

 

STAG 5101 South Council Road, LLC, a Delaware limited liability company

 

STAG Knoxville 2, LLC, a Delaware limited liability company

 

STAG Clinton, LLC, a Delaware limited liability company

 

STAG Fairborn, LLC, a Delaware limited liability company

 

STAG El Paso 5, LP, a Delaware limited partnership

 

STAG Phoenix, LLC, a Delaware limited liability company

 

STAG Machesney Park, LLC, a Delaware limited liability company

 

STAG Macedonia, LLC, a Delaware limited liability company

 

STAG Novi 2, LLC, a Delaware limited liability company

 

STAG Grand Junction, LLC, a Delaware limited liability company

 

STAG Tulsa, LLC, a Delaware limited liability company

 

STAG Chattanooga 1, LLC, a Delaware limited liability company

 

STAG Chattanooga 2, LLC, a Delaware limited liability company

 

STAG Libertyville 1, LLC, a Delaware limited liability company

 

C-2-32

--------------------------------------------------------------------------------


 

STAG Libertyville 2, LLC, a Delaware limited liability company

 

STAG Greer, LLC, a Delaware limited liability company

 

STAG Piedmont 1, LLC, a Delaware limited liability company

 

STAG Piedmont 2, LLC, a Delaware limited liability company

 

STAG Piedmont 3, LLC, a Delaware limited liability company

 

STAG Belvidere 10, LLC, a Delaware limited liability company

 

STAG Durham, LLC, a Delaware limited liability company

 

STAG Charlotte 6, LLC, a Delaware limited liability company

 

STAG Shreveport, LLC, a Delaware limited liability company

 

STAG Dayton 2, LLC, a Delaware limited liability company

 

STAG Laurens, LLC, a Delaware limited liability company

 

STAG West Allis, LLC, a Delaware limited liability company

 

STAG Loudon, LLC, a Delaware limited liability company

 

STAG Garland 2, LP, a Delaware limited partnership

 

C-2-33

--------------------------------------------------------------------------------


 

SCHEDULE 9.7

 

[FORM OF] GUARANTOR RELEASE

 

[DATE]

 

Reference is made to the Note Purchase Agreement, dated as of December 1, 2015
(as from time to time amended, the “Note Purchase Agreement”), among STAG
Industrial, Inc., STAG Industrial Operating Partnership L.P. and the respective
Purchasers named therein.  Capitalized terms used herein, but not defined
herein, shall have the meanings ascribed to them in the Note Purchase Agreement.

 

Solely in reliance upon the Officer’s Certificate received from the Issuer
pursuant to Section 9.7(b) of the Note Purchase Agreement, the undersigned
Purchase hereby confirms, pursuant to Section 9.7(b) of the Note Purchase
Agreement, the release of [INSERT NAME(S) OF RELEASED GUARANTORS] as Guarantors
under the Note Purchase Agreement.

 

In witness whereof, the undersigned Purchaser has executed this Guarantor
Release as of the date first set forth above.

 

 

[INSERT PURCHASER

 

SIGNATURE BLOCK]

 

SCHEDULE 9.7

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------